IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                           STATE OF ARIZONA,
                               Appellee,

                                    v.

                            MARK GOUDEAU,
                              Appellant.

                           No. CR-11-0406-AP
                           Filed June 17, 2016


          Appeal from the Superior Court in Maricopa County
              The Honorable Warren J. Granville, Judge
                         No. CR2007-005449
                            AFFIRMED


COUNSEL:

Mark Brnovich, Arizona Attorney General, John R. Lopez IV, Solicitor
General, Lacey Stover Gard, Chief Counsel, Capital Litigation Section,
Jeffrey L. Sparks (argued), Assistant Attorney General, Phoenix, Attorneys
for State of Arizona

David Goldberg (argued), David Goldberg Attorney at Law, Fort Collins,
CO, Attorney for Mark Goudeau


VICE CHIEF JUSTICE PELANDER authored the opinion of the Court, in
which CHIEF JUSTICE BALES, and JUSTICES BRUTINEL, TIMMER, and
BERCH (RETIRED) joined.


VICE CHIEF JUSTICE PELANDER, opinion of the Court:
                             STATE V. GOUDEAU
                            Opinion of the Court


¶1            Mark Goudeau was convicted of nine counts of first degree
murder, among other crimes. This automatic appeal follows the imposition
of nine death sentences and other sentences. Ariz. R. Crim. P. 31.2(b). We
have jurisdiction under article 6, section 5(3) of the Arizona Constitution
and A.R.S. §§ 13-755, -4031, and -4033(A)(1).

    I.   FACTUAL OVERVIEW AND PROCEDURAL BACKGROUND1

¶2            Based on DNA evidence, the police arrested Goudeau in
September 2006 for sexual assaults committed in 2005 and 2006. Further
investigation led police to suspect Goudeau’s involvement in a series of
murders and other crimes against thirty-three different victims in the
Phoenix area between August 2005 and June 2006.

¶3            The State charged Goudeau with seventy-four felonies,
including nine first degree murders for which the State sought the death
penalty. The trial court denied Goudeau’s pretrial motion to sever various
counts for trial. The court later granted the State’s request to divide the
presentation of its guilt-phase evidence into thirteen chronological
“chapters” corresponding to the dates of the offenses.

¶4            The primary issue at trial was the identity of the perpetrator.
The State presented evidence that DNA from two of the murder victims
was found on items seized from Goudeau’s home pursuant to a search
warrant; a ring belonging to another murder victim was found hidden in a
shoe in Goudeau’s closet; and Goudeau’s DNA was found on one murder
victim and several of the sexual assault victims. At trial, seven victims
identified Goudeau as their assailant. One testified that he had seen
Goudeau pointing a gun downward at a murder victim’s body. An eighth
victim identified Goudeau’s voice from a voice lineup.

¶5             Based on toolmark analysis of bullets and shell casings, the
State’s ballistics expert testified that the same .380 caliber handgun was




1      We view the facts in the light most favorable to sustaining the jury’s
verdicts, State v. Cota, 229 Ariz. 136, 141 n.2, 272 P.3d 1027, 1032 n.2 (2012).
                                         2
                             STATE V. GOUDEAU
                            Opinion of the Court


used for all nine murders and the other charged crimes in which shell
casings were found. The gun, however, was never found.

¶6             Evidence at trial also revealed that many of the crimes
reflected a similar modus operandi, including the perpetrator telling
victims that he had just committed a robbery and needed to reunite with
his friend; wearing the same disguise; and wiping off evidence from sexual
assault victims and areas he had touched before leaving the crime scenes.
Additionally, the perpetrator forced all sexual assault victims to walk or
drive to a secluded area, gave many of them directions, threatened to shoot
them unless they complied with his demands, and told them not to look at
him.

¶7            After approximately seventy days of trial that spanned seven-
and-a-half-months, the jury returned guilty verdicts on sixty-seven counts,
including all nine first degree murder charges. For each murder conviction,
the jury found in the aggravation phase that Goudeau had been previously
convicted of a life imprisonment or death-eligible offense, A.R.S.
§ 13-751(F)(1), of a serious offense, A.R.S. § 13-751(F)(2), and that he was on
release from prison when he committed the murders, A.R.S.
§ 13-751(F)(7)(a). The jury further found that Goudeau committed eight of
the nine murders in an especially cruel manner, A.R.S. § 13-751(F)(6), and
committed four of them while committing another murder, A.R.S.
§ 13-751(F)(8).

¶8           During the testimony of his first mitigation witness in the
penalty phase, Goudeau waived any further mitigation and presented no
further evidence. He did, however, make an allocution statement. The jury
returned death verdicts on all nine murder charges. This automatic appeal
followed.

           II. SUMMARY OF THE THIRTEEN CHAPTERS

¶9           As noted above, the State divided the presentation of its guilt-
phase evidence into thirteen chronological “chapters.” The facts of each
chapter are briefly summarized below, with additional facts addressed
where relevant to the issues raised on appeal.

Chapter 1: August 6, 2005
                                      3
                            STATE V. GOUDEAU
                           Opinion of the Court


¶10            In the evening of August 6, 2005, armed with a silver
handgun, Goudeau approached Jenny S., Sarah U., and Jesus F., all minors
at the time, and told them he had just robbed a bank, needed directions, and
was waiting for a “buddy” to give him a ride. At gunpoint, Goudeau
ordered them to go to a dark, secluded area behind a church where he
sexually assaulted Jenny and Sarah and then wiped them off with a towel
before leaving the scene.

Chapter 2: September 8, 2005

¶11          On September 8, 2005, Georgia Thompson was found dead
with a gunshot wound to her head in her apartment parking lot. A
neighbor testified that she heard a woman scream, “leave me alone”
followed by a gunshot, and another neighbor testified that he had also
heard a woman scream that night.

Chapter 3: September 20, 2005

¶12            This chapter did not directly involve the charges in this case
but addressed other crimes Goudeau committed that were relevant to show
his identity as the perpetrator of the crimes here. The State introduced
evidence of Goudeau’s previous convictions of kidnapping, sexual assault,
sexual abuse, and aggravated assault against sisters Lorena L. and
Alejandra L., committed on September 20, 2005. We describe the facts
underlying those convictions when addressing Goudeau’s contention that
the trial court erred by admitting that other-act evidence, infra ¶¶ 96–102.

Chapter 4: September 28, 2005

¶13          On September 28, 2005, Melissa C., Iselda H., and Martha H.
were working at the take-out window of a restaurant when Goudeau
pointed a gun at them and demanded money. The three women fled to an
adjoining room while Goudeau reached into the window and grabbed
Melissa’s purse.

¶14          Moments later, Goudeau approached Margie M. and her
twelve-year-old daughter, Bianca M., who were sitting in a car parked near
the take-out window. Goudeau pointed a gun at Margie, got into the
passenger seat behind her, ordered her and her daughter not to look at him,
                                     4
                            STATE V. GOUDEAU
                           Opinion of the Court


and demanded that Margie start driving. During the drive, Goudeau talked
frequently, instructing them not to look at him and telling them that his
“buddy” had left him behind. At some point during the drive, he
demanded $20 from Margie and sexually assaulted Bianca. Eventually,
Goudeau directed Margie to pull over behind a store where he ordered her
and Bianca to get undressed. He ordered Margie outside the car where he
sexually assaulted her. He then told her to drive back to an area near where
he had first entered the car, and once there he demanded more money.
Margie gave him her coin purse. Before leaving, Goudeau used the victims’
clothing to wipe down areas in the car he had touched. He left Melissa C.’s
purse in the car.

Chapter 5: November 3, 2005

¶15          On November 3, 2005, Goudeau entered a store where Teresa
G. worked as a clerk, pointed a silver handgun at her head, and demanded
money. Goudeau left the store after Teresa gave him money from the cash
register.

¶16            Shortly thereafter, Goudeau approached Any P. in a parking
lot across from the store where Teresa G. worked, pointed a silver handgun
at her, and demanded that she give him a ride. Goudeau sat in the front
passenger seat and ordered Any to drive up and down various streets.
During the drive, Goudeau told her that he had just robbed a store and that
his “buddy” had left him. He then ordered her to pull over in a quiet
neighborhood where he demanded that she undress, and then he sexually
assaulted her. Afterward, Goudeau ordered Any to spit on her hand and
rub it on the areas of her body that he had touched. Goudeau then told her
to drive back to an area near the store where he had first encountered her;
he took her purse and cash before leaving.

Chapter 6: November 7, 2005

¶17            On November 7, 2005, Alfredo L. was standing in his
restaurant with two employees, Marisol L. and Iris H., when Goudeau
entered, brandished a silver handgun, and demanded money. Marisol and
Iris fled to the back of the restaurant while Alfredo gave Goudeau money
from the cash register. Goudeau then demanded and took a wallet from

                                     5
                             STATE V. GOUDEAU
                            Opinion of the Court


Mauricio O., a customer standing by the cash register. After Goudeau left,
Alfredo went outside and saw Goudeau enter an adjacent restaurant.

¶18           At the second restaurant, Goudeau pointed a silver gun at
Maria L. and Jesus L., who were working the cash register, and demanded
money. Jesus complied. After leaving the second restaurant, Goudeau
approached Cheryl M., her mother, and her two young children, who were
just getting out of a nearby car. Goudeau pointed his handgun at Cheryl
and her mother and attempted to grab the mother’s purse. After Cheryl
told him they did not have any money, Goudeau fired a round in the air
and ran off without the purse. As he did so, Mauricio O. and Pedro M.,
customers from the first restaurant, chased Goudeau but stopped when he
shot at them.

Chapter 7: December 12, 2005

¶19          On December 12, 2005, Peter O. was preparing to leave work
when he heard “a couple of bangs” coming from an alley behind his
building. When he stepped into the alley, he saw Goudeau holding a silver
gun pointed at a body on the ground. Goudeau then pointed the gun at
Peter, who heard a click. Peter rushed back into the building and locked
the door. The body was later identified as that of Tina Washington, who
had been fatally shot in the head. Jewelry that Washington had been
wearing earlier was absent from the scene.

Chapter 8: February 20, 2006

¶20            On February 20, 2006, Romelia Vargas and Mirna Roman
were found dead, side-by-side on the floor of Vargas’s food truck, each with
a gunshot wound to the head. Police did not find Vargas’s purse or driver’s
license at the scene.

Chapter 9: March 14, 2006

¶21          On March 14, 2006, Chao Chou and Liliana Sanchez left work
together in Chou’s car. Sanchez’s body was later found in the front
passenger seat, partially unclothed, with a fatal gunshot wound to her head.
Chou’s body was found in an alley a few blocks away, also with a gunshot
wound to his head. Ballistics evidence indicated that both victims had been
                                     6
                              STATE V. GOUDEAU
                             Opinion of the Court


shot inside the car, with the shooter seated in the rear passenger seat.
Chou’s car keys were missing and neither victim had any cash in their
wallets.

Chapter 10: March 29, 2006

¶22           On March 29, 2006, a business owner arriving at work noticed
a parallel track of drag marks and several blood spots running from a
parking lot at the front of his shop to storage sheds in the back. Police took
samples of the blood but did not locate a body. Five days later,
overwhelmed by a stench emanating from the storage shed area, the
business owner moved some debris and uncovered what appeared to be
human body parts. Police moved additional debris and discovered Kristin
Gibbons’s mostly nude and severely decomposed body with a gunshot
wound to her head. She had bruising and scratches to her arms and legs,
and her purse and cellphone were missing.

Chapter 11: April 10, 2006

¶23            On April 10, 2006, Sophia Nunez’s eight-year-old son came
home from school and found his mother lying submerged in a bathtub,
which was overflowing with water and her blood. Nunez had been shot in
the face at close range while in the bathtub. Her shirt had been pulled up
and her bra was undone.

Chapter 12: May 1, 2006

¶24          On May 1, 2006, Goudeau pressed a silver handgun against
Adrienne M.’s head as she sat in her car and ordered her to open the front
passenger door. After entering the car, Goudeau said he had just robbed a
store and needed to meet his friend, and repeatedly told Adrienne where
to drive and not to look at him. Goudeau eventually ordered her to pull
over in a secluded neighborhood and get undressed. Goudeau then
ordered her to perform oral sex on him. When she refused, he raised his
gun to her head and threatened to shoot her. She replied, “Go ahead.”
Adrienne heard the gun click, grabbed her car keys, and fled from the car.

Chapter 13: June 29, 2006

                                      7
                              STATE V. GOUDEAU
                             Opinion of the Court


¶25          On June 29, 2006, Carmen Miranda was at a carwash speaking
with her boyfriend on her cellphone when he overheard a male’s voice
demand that Miranda give him something. Surveillance video from the
carwash showed her vacuuming her car seats when Goudeau approached,
pushed her into the rear seat, and then drove away in her car. Miranda’s
car was found in a secluded parking lot two hours later. Miranda was lying
dead in the back seat with a gunshot wound to her face. Her pants had
been unzipped and pulled down.

                   III. ISSUES RAISED ON APPEAL

   A. Denial of Motion to Suppress Evidence

¶26           Goudeau contends that the trial court erroneously denied his
motion to suppress evidence seized during a search of his home, arguing
that no probable cause supported the search warrant. We review a trial
court’s ruling on a motion to suppress for abuse of discretion, State v. Butler,
232 Ariz. 84, 87 ¶ 8, 302 P.3d 609, 612 (2013), but review de novo its
determination as to the existence of probable cause, State v. Buccini, 167
Ariz. 550, 556, 810 P.2d 178, 184 (1991). We consider only the evidence
presented at the suppression hearing and view the facts in the light most
favorable to sustaining the court’s ruling. State v. Manuel, 229 Ariz. 1, 4 ¶ 11,
270 P.3d 828, 831 (2011) (citation omitted).

¶27           Following Goudeau’s arrest on September 6, 2006, police
sought and obtained three separate search warrants for his home. The first
was issued on the day of Goudeau’s arrest and authorized police to seize,
among other items, “any and all shoes to include but not limited to black
shoes, white tennis shoes.” The supporting affidavit recounted facts related
to the sexual assaults described in Chapters 1, 3–5, and 12, including
victims’ descriptions of the perpetrator’s shoes, and explained that, based
on DNA evidence, police suspected Goudeau of committing all those
offenses.

¶28         The second search warrant was issued on September 15, 2006,
and pertained only to computers and related electronic equipment in
Goudeau’s home not covered by the first warrant. The second warrant was
based on Goudeau’s suspected involvement in sexual assaults.

                                       8
                             STATE V. GOUDEAU
                            Opinion of the Court


¶29           A few weeks later, police completed forensic analysis of blood
discovered on a pair of tennis shoes and a ski mask seized from Goudeau’s
home during the September 6 search. The blood on the tennis shoes
matched blood from murder victim Chao Chou (Chapter 9), and the blood
on the ski mask matched blood from murder victim Kristin Gibbons
(Chapter 10). In addition, ballistics testing revealed that the same gun had
been used in the shootings described in Chapters 2, 6–11, and 13, including
the murder of Tina Washington.

¶30          Police obtained a third search warrant on October 6, 2006. In
addition to describing the test results, the supporting affidavit noted that
Washington’s ten-carat yellow gold ring with her personal inscription was
missing. The third search warrant authorized police to seize from
Goudeau’s home “any and all clothing and shoes/footwear belonging to
Mark Goudeau” and a “ten carat yellow gold ring” with Washington’s
personalized engraving. Police found Washington’s ring in a small bag
tucked inside a shoe.

¶31             Goudeau moved to suppress the shoe and the ring. In
denying that motion, the trial court reasoned that the affidavit supporting
the third warrant neither focused on sexual assaults nor merely repeated
the first affidavit, but rather included information that led police to suspect
Goudeau had committed several murders.

¶32           The Fourth Amendment to the United States Constitution
guarantees the right of all persons to be free from unreasonable searches
and seizures and requires all warrants to be based on probable cause. “An
officer has probable cause to conduct a search if a reasonably prudent
person, based upon the facts known by the officer, would be justified in
concluding that the items sought are connected with criminal activity and
that they would be found at the place to be searched.” State v. Carter, 145
Ariz. 101, 110, 700 P.2d 488, 497 (1985).

¶33           Goudeau contends that police lacked probable cause to search
his home a third time because the affidavit supporting the October 6 search
warrant “failed to add anything specific regarding the Washington murder,
her jewelry[,] or anything else that was not in the first two search warrant
affidavits,” and contained “no facts linking [Washington’s murder] to

                                      9
                              STATE V. GOUDEAU
                             Opinion of the Court


[Goudeau] or contraband to his home.” But contrary to Goudeau’s
contentions, the third affidavit supported a reasonable inference that
Washington’s ring would be found in Goudeau’s home. The affidavit
included new information that Chou’s and Gibbons’s blood was discovered
on items seized during the first search; that the same .380 caliber handgun
had been used to kill Washington, Chou, and Gibbons; and that
Washington’s ring was missing. Even if ballistics evidence linking the
separate murders was available before the first search, the evidence linking
some of the murders to Goudeau—namely, the blood on the shoes and ski
mask—was not available until after the first search. Goudeau’s assertion
that no gun was ever linked to him is incorrect; the blood found on the shoes
and ski mask matched two murder victims who were killed by the same
gun as seven other victims, including Washington.

¶34            The new information presented in the third affidavit gave rise
to a fair probability that Washington’s ring would be found in Goudeau’s
home along with shoes related to her murder and other murders described
in the affidavit. See Buccini, 167 Ariz. at 556, 810 P.2d at 184 (“[P]robable
cause exists if ‘given all the circumstances set forth in the affidavit . . . there
is a fair probability that contraband or evidence of a crime will be found in
a particular place.’”) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). That
police had previously searched Goudeau’s home for shoes related to his
suspected commission of sexual assaults did not diminish probable cause
to subsequently search his home for Washington’s jewelry or other
evidence relating to her murder. Cf. State v. Prasertphong, 206 Ariz. 70, 80
¶ 29, 75 P.3d 675, 685 (2003) (holding probable cause supported second
search of same vehicle when new information revealed specific location of
weapon not found during first search), rev’d on other grounds, 541 U.S. 1039
(2004). The trial court did not abuse its discretion by denying Goudeau’s
motion to suppress.

   B. Consumptive DNA Testing

¶35          Goudeau argues that the trial court unconstitutionally denied
him the opportunity to observe or participate in the State’s DNA testing
procedures that consumed certain DNA samples. We review constitutional
issues de novo, State v. Nordstrom (Nordstrom III), 230 Ariz. 110, 117 ¶ 27,
280 P.3d 1244, 1251 (2012), including evidentiary rulings that implicate the
                                        10
                             STATE V. GOUDEAU
                            Opinion of the Court


Confrontation Clause, State v. Ellison, 213 Ariz. 116, 129 ¶ 42, 140 P.3d 899,
912 (2006). But because Goudeau did not challenge the pre-indictment
consumption on constitutional grounds, we review those claims for
fundamental error. See State v. Rutledge, 205 Ariz. 7, 12–13 ¶¶ 28–30, 66 P.3d
50, 55–56 (2003); see also State v. Henderson, 210 Ariz. 561, 567 ¶ 19, 115 P.3d
601, 607 (2005).

¶36             A fundamental error goes to the foundation of the case and
takes from the defendant a right essential to his defense, such that the
defendant could not possibly have received a fair trial. Henderson, 210 Ariz.
at 567 ¶ 19, 115 P.3d at 607. The defendant bears the burden of persuasion
in fundamental error review. Id. “To prevail under this standard of review,
a defendant must establish both that fundamental error exists and that the
error . . . caused him prejudice.” Id. at ¶ 20.

¶37          Between September 2005 and September 2006, the Phoenix
Police Department (“PPD”) Crime Lab performed Short Tandem Repeat
(“STR”) DNA testing on biological samples obtained from some victims as
well as items the perpetrator was believed to have touched. Goudeau’s
DNA was not found.

¶38          In August 2006, PPD detectives requested the Department of
Public Safety (“DPS”) Crime Lab to perform Y-STR testing on remaining
possible DNA samples and permitted DPS analysts to consume the samples
as needed.2 DPS analysts consumed the swabs and discovered Goudeau’s
full Y-STR profile on swabs taken from Alejandra L. (Chapter 3), and a
mixture containing his STR profile on swabs also taken from her.

¶39           Based on these results, police arrested Goudeau on September
6, 2006, and, as noted above, executed a search warrant on his house.
Further testing by DPS revealed Goudeau’s Y-STR profile on swabs taken



2    STR DNA analysis looks at both the X and Y chromosomes for total
human DNA. Y-STR DNA analysis looks only at the locations on the Y
chromosome, making it a better test for samples that include a limited
amount of male DNA when, as here, most of the sample contains female
DNA.
                                 11
                             STATE V. GOUDEAU
                            Opinion of the Court


from Sarah U., Jenny S., Any P., and Sophia Nunez, as well as Goudeau’s
partial STR profile on swabs taken from Nunez. Most of those swabs were
consumed in the testing process.

¶40         As noted above, PPD Crime Lab analysts also tested items
seized from Goudeau’s home during the September 6 search and
discovered Chao Chou’s STR profile on a pair of tennis shoes and Kristin
Gibbons’s STR profile on a ski mask. The cuttings and swabs from the ski
mask and shoes were not consumed.

¶41            After Goudeau was indicted, the State filed a motion seeking
court approval to consume additional items of evidence consisting of bodily
fluids collected from items of clothing connected to Goudeau or a victim.
Goudeau objected on due process grounds and alternatively requested to
observe or participate in the testing. The trial court granted the State’s
motion, overruled Goudeau’s objection, and denied his request. The State
later moved twice more to consume other items, and the court granted both
motions over Goudeau’s objections.

¶42           In total, the State requested consumptive DNA testing for
twenty-nine items after Goudeau was indicted. The State tested additional
portions of the shoes and ski mask seized from Goudeau’s home and found
Chou’s and Gibbons’s DNA on four items. On samples obtained from the
victims, Goudeau’s DNA was found on one swab from Sarah U. and one
swab from Jenny S. All the tested items were consumed, but the State
retained the DNA extracts for future testing.3

       1. Due Process

¶43            “The Due Process Clause of the Fourteenth Amendment
requires that ‘criminal defendants be afforded a meaningful opportunity to
present a complete defense.’” State v. Lehr (Lehr III), 227 Ariz. 140, 150 ¶ 39,
254 P.3d 379, 389 (2011) (quoting California v. Trombetta, 467 U.S. 479, 485
(1984)). To safeguard this right, the Supreme Court “has developed what



3     DNA extract is the purified DNA that is removed from the sample
without the other parts of the cell. Any remaining DNA extract is testable.
                                      12
                             STATE V. GOUDEAU
                            Opinion of the Court


might loosely be called the area of constitutionally guaranteed access to
evidence.” Trombetta, 467 U.S. at 485 (internal quotation marks and citation
omitted).

¶44           A defendant is denied due process when the state “destroys
evidence that ‘both possess[ed] an exculpatory value that was apparent
before the evidence was destroyed, and [was] of such a nature that the
defendant would be unable to obtain comparable evidence by other
reasonably available means.’” Lehr III, 227 Ariz. at 150 ¶ 40, 254 P.3d at 389
(quoting Trombetta, 467 U.S. at 488–89). “When evidence is merely
potentially exculpatory, however, the ‘failure to preserve potentially useful
evidence does not constitute a denial of due process of law’ unless the
defendant ‘can show bad faith on the part of the police.’” Id. at 150 ¶ 41,
254 P.3d at 389 (quoting Arizona v. Youngblood, 488 U.S. 51, 58 (1988)).

¶45           Because no evidence showed that the consumed items were
potentially exculpatory, the question is whether the State acted in bad faith.
See id. at 150 ¶ 42, 254 P.3d at 389. With respect to the pre-indictment
consumption, Goudeau argues that because the State knew he was in jail
charged with the offenses against Lorena L. and Alejandra L. and was
represented by appointed counsel, due process required the State to notify
him of the pending consumption. We rejected a similar argument in Lehr
III, in which the defendant argued that the State acted in bad faith by
authorizing consumptive testing without first contacting the defendant or
his counsel. Id.

¶46          Here, as in Lehr III, the State retained the DNA extract for
independent testing.     The State’s analysts also documented their
procedures, and this documentation was available to the defense. Goudeau
has not established fundamental error with respect to the pre-indictment
consumption.

¶47           Regarding the post-indictment consumptive testing,
Goudeau timely objected to the State’s procedures and suggested various
alternatives, including observing or videotaping the extraction process.
Although Lehr III did not consider this precise issue (the defendant there
did not object before testing and did not suggest alternatives), absent bad
faith, consumptive testing does not violate due process principles. See id.

                                     13
                             STATE V. GOUDEAU
                            Opinion of the Court


Here, there is no evidence of bad faith as the State sought and obtained prior
court approval for all post-indictment consumption.

¶48             Goudeau nevertheless argues that the trial court abused its
discretion and violated his due process rights by admitting into evidence
the results of the State’s consumptive testing. In support, Goudeau cites the
American Bar Association (“ABA”) Standards for Criminal Justice, DNA
Evidence § 16-3.4(e) (3d ed. 2007), which provides as follows:

       If a motion objecting to consumptive testing is filed, the court
       should consider ordering procedures that would permit an
       independent evaluation of the analysis, including but not
       limited to the presence of an expert representing the moving
       party during evidence preparation and testing, and
       videotaping or photographing the preparation and testing.

The trial court complied with § 16-3.4(e) when it considered and ultimately
denied Goudeau’s suggested procedures, finding them unnecessary and
unfeasible. Section 16-3.4(e), even were we to adopt and apply it in
Arizona, requires nothing more.

¶49           Moreover, Goudeau has not identified any information he
could not have obtained by reviewing the forensic analysts’ notes. We
agree with other courts’ views that, absent bad faith, due process does not
mandate observation of DNA testing or independent testing. See Kansas v.
Nguyen, 833 P.2d 937, 946–47 (Kan. 1992) (“In the absence of fraud or bad
faith on the part of the State and its investigative agents, due process does
not require the State to invite the accused to participate in or to supervise
testing procedures performed in the investigation of a crime, even where
the amount of evidence to be tested is so small sufficient material will not
remain to allow the defendant to conduct an independent analysis of the
evidence.”) (internal quotation marks and citation omitted); California v.
Griffin, 761 P.2d 103, 107 (Cal. 1988) (“When a piece of evidence in the
possession of the prosecution is destroyed because the prosecution finds it
necessary to consume the evidence in order to test it, there is no due process
violation. The prosecution must be allowed to investigate and prosecute
crime, and due process does not require that it forego investigation in order
to avoid destroying potentially exculpatory evidence.”).

                                     14
                             STATE V. GOUDEAU
                            Opinion of the Court


¶50           Generally, a defendant’s due process rights are sufficiently
protected by the opportunity to cross-examine the state’s expert regarding
the validity of the testing procedures. See Nguyen, 833 P.2d at 947. This is
especially so when, as here, the defendant fails to show that the opportunity
to observe the extraction process would have revealed or produced
exculpatory evidence. Cf. Massachusetts v. Williams, 919 N.E.2d 685, 695–96
(Mass. 2010) (holding that defendant was not entitled to suppression of
results of DNA testing because defendant failed to make threshold showing
that the inability to observe the DNA testing deprived him of exculpatory
evidence).

¶51          In any event, the post-indictment testing did not identify
Goudeau’s DNA on any additional items recovered from his home or on
the victims. Rather, the testing only confirmed what the pre-indictment
testing showed: Goudeau’s DNA was on Sarah U. and Jenny S., and Chou’s
and Gibbons’s DNA were found on items seized from Goudeau’s home.
Accordingly, because the jurors would have still received essentially the
same DNA evidence even if the trial court had precluded the results of the
post-indictment testing, any error was harmless beyond a reasonable
doubt.

       2. Sixth Amendment

¶52            The Sixth Amendment guarantees criminal defendants the
right to confront and cross-examine adverse witnesses. See State v. Riggs,
189 Ariz. 327, 331, 942 P.2d 1159, 1163 (1997). In this context, the test to
determine whether a Sixth Amendment violation has occurred is whether
the defendant has been prevented from presenting “information [that]
bears either on the issues in the case or on the credibility of the witness.”
Id. at 331, 942 P.2d at 1163 (internal quotation marks and citation omitted).

¶53            Goudeau argues for the first time that the trial court’s “rigid
ruling prohibiting any observation of the state’s extraction process . . .
precluded [him] from conducting a meaningful cross examination and
presenting a complete defense” in violation of the Sixth Amendment. But
Goudeau’s counsel cross-examined the State’s forensic experts at length on
their consumption processes and the details of their analysis, and he had
access to all their case files. Goudeau also hired DNA experts whom he

                                     15
                             STATE V. GOUDEAU
                            Opinion of the Court


could have called as witnesses during trial. In sum, Goudeau was not
prevented from cross-examining witnesses or presenting a complete
defense. The trial court did not commit fundamental error.

   C. Denial of Motion to Sever

¶54           Goudeau contends that the trial court erred by denying his
motion to sever and by permitting joinder of all the counts in the
indictment. Because Goudeau failed to renew the motion at or before the
close of evidence, we review the severance issue for fundamental error
only. See State v. Laird, 186 Ariz. 203, 206, 920 P.2d 769, 772 (1996); Ariz. R.
Crim. P. 13.4(c).

¶55             Before trial, Goudeau moved to sever the seventy-four
offenses charged in the indictment, seeking separate trials for either the
thirteen different incidents or, alternatively, for the capital and noncapital
charges. The trial court denied the motion, finding that “the evidence
proffered for ‘other acts’ is for the purpose of proving identity, plan,
preparation, and opportunity to commit each of the charged offenses,” and
that “the similarities and overlapping connections that the State has
proffered . . . make it more likely than not that defendant committed the
charged offenses.” The court further found that the other-act evidence
“ha[s] a probative value that is not substantially outweighed by danger of
unfair prejudice and not cumulative.”

¶56           The trial court also found that “[t]he commission of sexual
assaults including oral and vaginal sex against strangers provides a
reasonable basis to infer that defendant has a character trait giving rise to
an aberrant sexual propensity to commit the crimes charged,” and that “the
evidentiary value of proof of the ‘other acts’ is not substantially outweighed
by dangers of Rule 403.”

¶57            Two or more offenses may be joined in an indictment if they
“[a]re of the same or similar character,” “[a]re based on the same conduct
or are otherwise connected together in their commission,” or “[a]re alleged
to have been a part of a common scheme or plan.” Ariz. R. Crim. P.
13.3(a)(1)–(3). On a party’s motion, the court must sever joined offenses if
“necessary to promote a fair determination of the guilt or innocence of any

                                      16
                              STATE V. GOUDEAU
                             Opinion of the Court


defendant of any offense.” Ariz. R. Crim. P. 13.4(a). A defendant is also
entitled to severance if, as here, the offenses are joined only because they
are of the same or similar character, “unless evidence of the other
offense[s] . . . would be admissible under applicable rules of evidence if the
offenses were tried separately.” Ariz. R. Crim. P. 13.4(b); see also State v.
Aguilar, 209 Ariz. 40, 51 ¶ 38, 97 P.3d 865, 876 (2004) (“A denial of a motion
to sever under Rule 13.4(b) is reversible error only if the evidence of other
crimes would not have been admitted at trial for an evidentiary purpose
anyway.” (internal quotation marks and citation omitted)).

¶58            Arizona Rule of Evidence 404(b) generally precludes the
admission of “evidence of other crimes, wrongs, or acts . . . to prove the
character of a person in order to show action in conformity therewith.” But
other-act evidence may be admitted for other purposes, such as proving the
identity of the perpetrator of the charged offense, Arizona Rule of Evidence
404(b), provided that “the evidence is relevant and the potential for
prejudice does not substantially outweigh its probative value,” State v. (Pete
J.) VanWinkle, 230 Ariz. 387, 393 ¶ 21, 285 P.3d 308, 314 (2012) (citing Ariz.
R. Evid. 403). “The identity exception to [Rule] 404(b) applies if identity is
in issue, and if the behavior of the accused both on the occasion charged
and on some other occasion is sufficiently distinctive, then proof that the
accused was involved on the other occasion tends to prove his involvement
in the crime charged.” State v. Stuard, 176 Ariz. 589, 597, 863 P.2d 881, 889
(1993) (internal quotation marks and citations omitted). “[T]he pattern and
characteristics of the crimes must be so unusual and distinctive as to be like
a signature.” Id. (internal quotation marks and citation omitted); see also
State v. Roscoe (Roscoe II), 184 Ariz. 484, 491 n.2, 910 P.2d 635, 642 n.2 (1996)
(“Identity and modus operandi are obviously closely related, if not
identical, since an unrelated act with a significantly similar modus operandi
may identify the defendant as the person who committed the crime
charged.”). “While identity in every particular is not required, there must
be similarities between the offenses in those important aspects when
normally there could be expected to be found differences.” State v. Roscoe
(Roscoe I), 145 Ariz. 212, 216, 700 P.2d 1312, 1317 (1984) (internal quotation
marks and citation omitted).

¶59           In addition to Rule 404(b), in criminal trials for sexual
offenses, Rule 404(c) allows the admission of other-act evidence “if relevant
                                       17
                             STATE V. GOUDEAU
                            Opinion of the Court


to show that the defendant had a character trait giving rise to an aberrant
sexual propensity to commit the offense charged.” Ariz. R. Evid. 404(c).
Before admitting evidence under Rule 404(c), the trial court must make
specific findings with respect to three aspects of the proffered evidence.
Aguilar, 209 Ariz. at 49 ¶ 30, 97 P.3d at 874. First, the court must find by
clear and convincing evidence that the defendant committed the other act.
Id. Second, it “must find that the commission of the other act provides a
reasonable basis to infer that the defendant had a character trait giving rise
to an aberrant sexual propensity to commit the charged sexual offense.” Id.
Third, it “must find that the evidentiary value of proof of the other act is
not substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or other factors mentioned in Rule 403.” Id. In making the
final determination, the court must consider the factors listed in Rule
404(c)(1)(C)(i)–(viii). Id.

¶60            Here, in reviewing the trial court’s finding that the other-act
evidence would have been cross-admissible under Rules 404(b) or (c) in a
trial on any chapter had they been severed, we consider only the evidence
before the court when it ruled on the motion to sever. See State v. (Melinda)
VanWinkle, 186 Ariz. 336, 339, 922 P.2d 301, 304 (1996) (“In considering
whether the trial court erred in denying a motion to sever, we are mindful
that the trial court exercises considerable discretion in determining
whether, in light of the evidence then before the court, the defendant has made
the requisite showing of prejudice.” (emphasis added)). Goudeau
overlooks this important limitation, instead citing only evidence admitted
after the court had denied his motion.4 Indeed, the parties agreed that the
trial court would rule on Goudeau’s pretrial motion to sever based on the
pleadings, and the court’s ruling repeatedly notes, “[f]or purposes of this
motion only, defendant has not objected to the State’s proffer.” Based on
the State’s proffer (the only evidence available at the time of the court’s
ruling), we find no fundamental error in the court’s denial of the motion to


4       In a post-trial motion for a new trial, Goudeau again objected to
joinder of the counts, but at that point the argument was untimely and the
trial court did not err by denying it. See Ariz. R. Crim. P. 13.4(c) (defendant
must renew denied motion to sever “at or before the close of the evidence,”
because otherwise “[s]everance is waived”).
                                       18
                             STATE V. GOUDEAU
                            Opinion of the Court


sever.

¶61           Identity was the only disputed issue in this case, and the State
could properly introduce other-act evidence to prove that Goudeau
committed the crimes. The similarity of attributes and actions of the
perpetrator in the different chapters tended to show that the offenses were
also of the same or similar character for purposes of joinder under Rule
13.3(a)(1); and the State proffered many similarities among the chapters
supporting the trial court’s finding that Goudeau was more likely than not
the perpetrator.

¶62           First, the State proffered evidence that the same gun was
involved in Chapters 2, 6, 7, 8, 9, 10, 11, and 13, although the gun itself was
never found. Cf. New Jersey v. Sterling, 71 A.3d 786, 802 (N.J. 2013)
(permitting other-crimes evidence “on the issue of identity when a
particular weapon . . . used in one crime connects a defendant to another
offense”). The State further proffered that several victims described that
gun as silver- or chrome-colored.

¶63          Second, DNA evidence linking Goudeau to murder victims
Chao Chou (Chapter 9) and Kristin Gibbons (Chapter 10) was discovered
in Goudeau’s home, Goudeau’s DNA was found on murder victim Sophia
Nunez’s body (Chapter 11), and DNA evidence implicating Goudeau was
found on sexual assault victims Jenny S. (Chapter 1), Sarah U. (Chapter 1),
and Any P. (Chapter 5). Cf. United States v. Wright, 215 F.3d 1020, 1028 (9th
Cir. 2000) (“DNA evidence alone overwhelmingly establishes that [the
defendant] was one of the individuals [who committed the crime].”). Police
also found murder victim Tina Washington’s missing jewelry in Goudeau’s
home (Chapter 7).

¶64           Third, Goudeau’s modus operandi was similar in several
ways across the various crimes, including telling victims that he had just
committed a robbery and needed to reunite with his “buddy”; wearing the
same disguise for the crimes described in Chapters 4, 5, and 6; and wiping
off victims and areas he had touched before leaving the crime scene.
Additionally, Goudeau made all the surviving sexual assault victims walk
or drive to a secluded area, gave many of them directions, threatened to
shoot them unless they complied with his demands, and told them not to

                                      19
                             STATE V. GOUDEAU
                            Opinion of the Court


look at him. Cf. Missouri v. McKinney, 314 S.W.3d 339, 341 (Mo. 2010)
(discussing that offenses might be connected for joinder purposes by
similarities in the manner in which they were committed).

¶65           The State’s proffered other-act evidence from the individual
chapters supported the trial court’s finding that such evidence would have
been cross-admissible under Rule 404(b) on the issue of identity in the other
chapters had they been severed for trial. See State v. Fierro, 107 Ariz. 479,
482–83, 489 P.2d 713, 716–17 (1971) (holding other-act evidence of wearing
similar disguise and using similar modus operandi admissible and
sufficient to prove identity). All chapters bore a sufficient evidentiary
connection to one another to implicate Goudeau as the perpetrator, whether
through use of the same gun, DNA evidence, or similar modus operandi,
even though in some chapters the ultimate crimes were different. See
Stuard, 176 Ariz. at 597–99, 863 P.2d at 889–91. Viewed together, the other-
act evidence from each chapter was admissible to prove identity for all
offenses.

¶66            Contrary to Goudeau’s argument, the trial court considered
the factual differences among the crimes, including that the victims’
descriptions of the perpetrator varied and that his modus operandi was not
identical. But in light of the significant similarities proffered by the State,
the court did not err in implicitly finding that the charged crimes were of
the “same or similar character” and thus properly joined. Ariz. R. Crim. P.
13.3(a)(1). And because identity was the only disputed issue at trial, the
court did not err by finding the other-act evidence relevant. Nor has
Goudeau established that the trial court abused its discretion in finding the
probative value of that evidence is not substantially outweighed by the
potential for unfair prejudice. In sum, based on the evidence before the trial
court when it denied Goudeau’s pretrial motion to sever, the court did not
fundamentally err.

¶67           Finally, Goudeau’s argument also fails because he cannot
establish prejudice. “When a defendant challenges a denial of severance on
appeal, he ‘must demonstrate compelling prejudice against which the trial
court was unable to protect.’” State v. Murray, 184 Ariz. 9, 25, 906 P.2d 542,
558 (1995) (quoting State v. (Robert C.) Cruz, 137 Ariz. 541, 544, 672 P.2d 470,
473 (1983)); see also Henderson, 210 Ariz. at 567 ¶¶ 19–20, 115 P.3d at 607
                                      20
                             STATE V. GOUDEAU
                            Opinion of the Court


(defendant must establish prejudice to prevail on fundamental error
review). Goudeau “cannot show such prejudice because the trial court
instructed the jurors to consider each charged offense separately and
advised them that the State had to prove each beyond a reasonable doubt.”
State v. Hausner, 230 Ariz. 60, 75 ¶ 48, 280 P.3d 604, 619 (2012). We presume
jurors follow the court’s instructions. State v. (Gilbert) Martinez, 230 Ariz.
208, 216 ¶ 40, 282 P.3d 409, 417 (2012). The record in this case bears out that
presumption as the jury acquitted Goudeau of four of the charges and hung
on the charge of sexual assault committed against murder victim Sophia
Nunez (Chapter 11). On this record, we reject Goudeau’s contentions that
joining the offenses for trial constituted fundamental error or otherwise
violated his rights under the Eighth or Fourteenth Amendments.

   D. Right to Counsel

¶68            Goudeau contends that he was constructively denied his right
to counsel because the trial court failed to sufficiently address an
irreconcilable conflict and the lack of communication between him and his
attorneys. We review a trial court’s denial of a request for new counsel for
abuse of discretion. State v. Hernandez, 232 Ariz. 313, 318 ¶ 11, 305 P.3d 378,
383 (2013). A trial court abuses its discretion by summarily denying a
motion for change of counsel without inquiring into the “specific factual
allegations that raised a colorable claim that [the defendant] had an
irreconcilable conflict with his appointed counsel.” State v. Torres, 208 Ariz.
340, 343 ¶ 9, 93 P.3d 1056, 1059 (2004).

¶69            Four times during the trial court proceedings, Goudeau
requested an ex parte hearing to discuss the alleged lack of communication
with counsel and their allegedly inadequate investigation. The first
hearing, held on July 21, 2009, was attended by Goudeau and his two
attorneys, Randall Craig and Rodrick Carter. During the hearing, Goudeau
complained that his counsel failed to obtain cellphone tower records,
allowed the State to consume DNA swabs, and had given him only half of
the police reports. Goudeau indicated that he liked both attorneys, but he
worried they were ignoring his investigation requests and would not be
ready for trial.

¶70           In response, the trial court explained that the cellphone

                                      21
                            STATE V. GOUDEAU
                           Opinion of the Court


company had destroyed the records and that defense counsel had objected
to DNA consumption. The court further explained that defense attorneys
frequently withhold their clients’ files because of concerns that other
inmates might obtain them and become state witnesses. The court also
addressed the communication issue.

¶71           Despite his complaints, Goudeau stated that he thought he
and counsel could “work it out,” and only requested that the court “ask
them to step it up a little bit.” Based on Goudeau’s presentation, the court
concluded that he could “continue to communicate” with counsel and
ordered counsel to take note of Goudeau’s concerns.

¶72           On April 6, 2010, Goudeau, his attorneys, and his investigator,
Art Hanratty, attended a second ex parte hearing. Goudeau again voiced
frustration at his attorneys’ purported lack of communication and
investigation. When directly asked if he wanted the court to do anything,
however, Goudeau responded by stating: “I want to keep my counsel, but
I want them to fight.” After hearing Goudeau’s concerns, the trial court
concluded that Goudeau wanted to continue with current counsel.

¶73           Six months later, on October 14, 2010, a third ex parte hearing
was held after Goudeau filed a motion to determine counsel. This time,
Goudeau was more adamant that there were “serious issues” between him
and his attorneys. He complained that there was still no communication,
no disclosure, and no investigation of his alibi witnesses and defenses. He
stated that he had “absolutely no faith” in his attorneys, the animosity and
tension between them made it “impossible to communicate,” he did not
believe reconciliation was possible, and he was “actually asking for new
counsel.” Goudeau then discussed a number of items he wanted defense
counsel to complete.

¶74            The trial court questioned the defense team members about
their ability to effectively represent Goudeau and, “recognizing the very
specific concerns Mr. Goudeau has expressed,” whether they could
continue to communicate with him. Both defense attorneys, as well as the
mitigation specialist, Steve Johnson (also a lawyer), assured the court that
they could and would effectively represent Goudeau but expressed
concerns about being ready for the January 2011 scheduled trial. Craig,

                                     22
                             STATE V. GOUDEAU
                            Opinion of the Court


Johnson, and Hanratty also stated that they could continue to communicate
with Goudeau. Ultimately, Goudeau relented, telling the court he did not
want to start over, and he was willing to work with counsel if they agreed
to provide him with everything he requested.

¶75           Following Goudeau’s response, the trial court denied the
motion to determine counsel, finding that Goudeau’s complaints did not
give rise to a Sixth Amendment violation. The trial date, however, was
continued for several months, allowing more time for the defense to
prepare and work with Goudeau.

¶76            The trial began on April 19, 2011. On May 18, toward the end
of jury selection, the court held its final ex parte hearing on counsel-related
issues. Again, Goudeau raised concerns about his attorneys, mainly
focusing on a purported lack of preparation. Goudeau nonetheless stated
that he believed that his attorneys were “good trial attorneys,” and that he
was not asking the court to displace them. Addressing Goudeau’s
concerns, the trial court explained the role of counsel in criminal
proceedings, discussed various motions and trial procedures, and noted
that Goudeau and counsel seemed to be communicating well throughout
the jury selection process. Goudeau again affirmed that he would continue
to work with his attorneys and did not expressly complain further about
his counsel during the trial’s long guilt phase.

¶77            The federal and Arizona Constitutions guarantee criminal
defendants the right to representation by counsel. U.S. Const. amend. VI;
Ariz. Const. art. 2, § 24; see A.R.S. § 13-114(2). Although this right includes
the right to competent counsel, State v. LaGrand, 152 Ariz. 483, 486, 733 P.2d
1066, 1069 (1987), a defendant is not entitled to “counsel of choice, or to a
meaningful relationship with his or her attorney,” Torres, 208 Ariz. at 342
¶ 6, 93 P.3d at 1058 (internal quotation marks and citation omitted).

¶78          Nonetheless, “when there is a complete breakdown in
communication or an irreconcilable conflict between a defendant and his
appointed counsel, that defendant’s Sixth Amendment right to counsel has
been violated.” Id. An erroneous denial of a request to change counsel
deprives a defendant of his Sixth Amendment right to counsel and requires
automatic reversal. State v. Moody (Moody I), 192 Ariz. 505, 509 ¶ 23, 968

                                      23
                             STATE V. GOUDEAU
                            Opinion of the Court


P.2d 578, 582 (1998).

¶79            To preserve a defendant’s right to counsel, trial courts are
required to inquire on the record about the basis of a defendant’s request
for new counsel “[w]hen a defendant raises a seemingly substantial
complaint about counsel.” Torres, 208 Ariz. at 343 ¶ 7, 93 P.3d at 1059
(alteration in original) (quoting Smith v. Lockhart, 923 F.2d 1314, 1320 (8th
Cir. 1991)). The nature and scope of the inquiry required depends on the
nature of the defendant’s request. Id. at ¶ 8. Although “generalized
complaints about differences in strategy may not require a formal hearing
or an evidentiary proceeding,” id., if a defendant sets forth “sufficiently
specific, factually based allegations in support of his request for new
counsel,” the court “must conduct a hearing into his complaint,” id.
(quoting United States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002)).
“Likewise, if the defendant makes specific allegations when requesting new
counsel, the trial court should elicit specific on-the-record responses to the
allegations from defense counsel.” Hernandez, 232 Ariz. at 320 ¶ 31, 305
P.3d at 385.

¶80            If the trial court probes a defendant’s request for substitute
counsel, the defendant bears the burden of demonstrating either a “total
breakdown in communication” or an “irreconcilable conflict with his
attorney.” Torres, 208 Ariz. at 343 ¶ 8, 93 P.3d at 1059. “To satisfy this
burden, the defendant must present evidence of a ‘severe and pervasive
conflict with his attorney or evidence that he had such minimal contact with
the attorney that meaningful communication was not possible.’”
Hernandez, 232 Ariz. at 318 ¶ 15, 305 P.3d at 383 (quoting Lott, 310 F.3d at
1249).

¶81           Goudeau contends that the trial court’s inquiry into his
request for new counsel (a request made at only the October 2010 hearing)
was “constitutionally insufficient” in light of the record in this case. He
argues that this Court should reverse, or alternatively, remand the case for
a more extensive evidentiary hearing on his claims.

¶82           We addressed a similar argument in Hernandez, 232 Ariz. at
318 ¶ 16, 305 P.3d at 383. There, the defendant alleged that his counsel had
visited him in jail only four times in over two years and had never spoken

                                     24
                             STATE V. GOUDEAU
                            Opinion of the Court


with him about his case. Id. Although we found that the defendant “raised
sufficiently specific factual allegations to warrant an inquiry,” we
concluded that the trial court’s inquiry was sufficient. Id. at 320 ¶ 29, 305
P.3d at 385.

¶83           The trial court’s inquiry in this case was likewise sufficient.
As discussed above, supra ¶¶ 69–76, the court adequately addressed
Goudeau’s complaints in each of the three pre-trial ex parte hearings.
Goudeau asked for new counsel only at the third hearing in October 2010,
but after further discussion with the court and his defense team, he
essentially withdrew his request and agreed to continue working with his
counsel.

¶84           Finally, because Goudeau’s complaints during the May 18,
2011 hearing were, at bottom, related to counsel’s strategic decisions, the
trial court was not required to elicit on-the-record responses from defense
counsel. See Torres, 208 Ariz. at 343 ¶ 8, 93 P.3d at 1059 (“[G]eneralized
complaints about differences in strategy may not require a formal hearing
or an evidentiary proceeding.”); see also State v. Cromwell, 211 Ariz. 181, 187
¶ 30, 119 P.3d 448, 454 (2005) (“To constitute a colorable claim, a
defendant’s allegations must go beyond personality conflicts or
disagreements with counsel over trial strategy.”).

¶85            The trial court regularly observed the interaction between
Goudeau and his attorneys during the nearly four years of pretrial
proceedings, including hearings and multiple conferences devoted to
examination of Goudeau’s relationship with his lawyers. Additionally,
Goudeau and his counsel met privately several times to discuss his case. In
sum, Goudeau has not established a complete breakdown in
communication or irreconcilable conflict with his counsel. Contrary to
Goudeau’s assertions, neither “the scope of the hearings” nor the nature or
extent of the trial court’s “inquiry” were “constitutionally insufficient,” and
the court did not effectively deprive Goudeau of his constitutional right to
counsel.

   E. Multiple Opening Statements

¶86           Goudeau asserts that he was deprived of a fundamentally fair

                                      25
                             STATE V. GOUDEAU
                            Opinion of the Court


trial when the trial court permitted the State to make a separate opening
statement for each of the thirteen chapters. We review a trial court’s
decision on the mode and order of trial for abuse of discretion, see Gamboa
v. Metzler, 223 Ariz. 399, 402 ¶ 13, 224 P.3d 215, 218 (App. 2010), but review
de novo the interpretation of court rules, State v. Fitzgerald, 232 Ariz. 208,
210 ¶ 10, 303 P.3d 519, 521 (2013).

¶87           During a pretrial case management conference, the State
noted its intent to present evidence of the charged crimes in chronological
order and suggested the possibility of “mini opening statements” before
each segment, “as opposed to one three-hour long statement.” Goudeau
objected, but the trial court observed that mini-opening statements could
make the trial less complicated and the evidence more understandable for
the jurors. After Goudeau objected again and the parties briefed the issue,
the court granted the State’s request.

¶88           Before any evidence was presented, the trial court instructed
the jury that statements and arguments of counsel are not evidence. The
State made thirteen opening statements corresponding with the chapters.
Goudeau made opening statements on some chapters, but reserved
opening statements on others. Before the State’s second opening statement,
the court reiterated that “each [opening] will be separate and there would
be no use of one opening to use as a close for another.” At the close of
evidence, the court again instructed the jury that what counsel said during
opening statements and closing arguments was not evidence.

¶89          Goudeau asserts that Arizona Rule of Evidence 611(a) does
not authorize the trial court to allow multiple opening statements and that
doing so violates due process and Arizona Rule of Criminal Procedure
19.1(a). We conclude that although Evidence Rule 611(a) does not address
the issue, Criminal Procedure Rule 19.1(a) and the court’s inherent
authority authorized the court to permit the procedure, which comported
with due process principles.

¶90           Rule 611(a) provides:




                                      26
                             STATE V. GOUDEAU
                            Opinion of the Court


       The court should exercise reasonable control over the mode
       and order of examining witnesses and presenting evidence so
       as to:

                (1) make those procedures effective for determining
                    the truth;
                (2) avoid wasting time; and
                (3) protect witnesses from harassment or undue
                    embarrassment.

Ariz. R. Evid. 611(a).5 That rule applies to the presentation of witnesses and
evidence and does not plainly authorize a court to permit sequential “mini”
opening statements, as occurred here. But Rule 611(a) does not preclude
this procedure.

¶91            Arizona Rule of Criminal Procedure 19.1(a) prescribes the
order of trial proceedings “unless otherwise directed by the court,” thereby
authorizing the court to vary the order. Cf. State v. Guerrero, 159 Ariz. 568,
571, 769 P.2d 1014, 1017 (1989) (observing that Rule 19.1(a) “contemplates
the possibility of a different order of proceedings”). Thus, contrary to
Goudeau’s argument, Rule 19.1(a) implicitly authorized the trial court to
“otherwise direct” the order of proceedings by allowing sequential, mini-
opening statements.

¶92             Additionally, “[t]rial judges have inherent power and
discretion to adopt special, individualized procedures designed to promote
the ends of justice in each case that comes before them.” Hedlund v. Sheldon,
173 Ariz. 143, 146, 840 P.2d 1008, 1011 (1992) (quoting State v. Lambright, 138
Ariz. 63, 78, 673 P.2d 1, 16 (1983) (Feldman, J., specially concurring)); accord
Pool v. Superior Court, 139 Ariz. 98, 103–04, 677 P.2d 261, 266–67 (1984) (“The
trial judge is armed with both discretionary power and rules which he may
use to control proceedings.”); Fed. R. Evid. 611 advisory committee’s note



5       Rule 611(a) was amended after Goudeau’s trial. See Ariz. R. Evid.
611 cmt. to 2012 amend. We cite the current version because the changes
did not materially alter the rule. See id. (noting the changes “are intended
to be stylistic only”).
                                     27
                             STATE V. GOUDEAU
                            Opinion of the Court


to 1972 amend. (“The ultimate responsibility for the effective working of
the adversary system rests with the judge.”). Given the length and
complexity of this trial—which involved seventy-four counts involving
thirty-two victims and lasted seven-and-a-half-months—the trial court did
not abuse its discretion in permitting brief opening statements before each
chapter.

¶93            Goudeau’s due process argument is also unavailing. “A trial
judge must control the courtroom to help ensure a fair trial” and “must
refrain from taking any action calculated to influence the jury or likely to
prejudice the defendant,” but “[w]ithin reason, a judge does not display
bias or cause prejudice when acting sua sponte to control the courtroom
and the trial.” State v. Bible, 175 Ariz. 549, 595, 858 P.2d 1152, 1198 (1993).

¶94           Here, the trial court reasonably permitted the parties to make
brief opening statements before each chapter to orient jurors to the
pertinent facts that would be presented and to assist in their understanding
of the evidence. See State v. King, 180 Ariz. 268, 278, 883 P.2d 1024, 1034
(1994) (“Opening statements are intended to inform the jury of what the
party expects to prove and prepare the jury for the evidence that is to be
presented.”). Goudeau had that opportunity and exercised it several times.

¶95           Moreover, there is no indication that the court’s ruling was
either designed or likely to cause prejudice. On the contrary, the court
emphasized in its ruling that it “would not allow either party to try to
remind the jurors of what they think they should have heard last week. It
would always be an opening statement of anticipated evidence for the next
chapter.” Toward the end of the trial, the court admonished the State to
“stay with one chapter at a time” in its opening statements. Finally, the
court twice instructed the jury that counsels’ opening statements and
arguments were not evidence, and we presume that the jurors followed
those instructions. State v. Newell, 212 Ariz. 389, 403 ¶ 68, 132 P.3d 833, 847
(2006). The trial court’s order did not violate due process.

   F. Admission of Other-Act Evidence

¶96         Goudeau argues that the trial court erred in admitting other-
act evidence that he kidnapped and assaulted sisters Lorena L. and

                                      28
                              STATE V. GOUDEAU
                             Opinion of the Court


Alejandra L. (Chapter 3). We review a trial court’s admission of other-act
evidence for abuse of discretion. Hausner, 230 Ariz. at 78 ¶ 68, 280 P.3d at
622. “When the State seeks to admit evidence of other acts of the defendant,
it must prove by clear and convincing evidence that the defendant
committed the other acts; they must be offered for a proper purpose; they
must be relevant; and, consistent with Rule 403, their probative value must
not be substantially outweighed by the danger of unfair prejudice.” Id. at
78 ¶ 69, 280 P.3d at 622.

¶97            In another case, a jury found Goudeau guilty of the September
2005 kidnapping, sexual assault, sexual abuse, and aggravated assault of
the two sisters.6 The evidence at that trial showed that Goudeau, wearing
a baseball hat pulled low, tan pants, boots, and a long sleeved orange shirt,
had approached the sisters on the street while armed with a silver handgun.
He told the sisters he had just robbed a store, instructed them not to look at
his face, and ordered them to walk behind a bush, where he sexually
assaulted both. Goudeau tried to destroy trace biological evidence, but he
left DNA evidence on Alejandra’s breast. The State relied on the sisters’ in-
court identifications as well as DNA evidence to convict Goudeau.

¶98           Before trial in the instant case, the State filed a notice of intent
to introduce evidence of Goudeau’s crimes against the sisters, pursuant to
Evidence Rules 404(b) and (c), to show identity and modus operandi, as
well as sexual propensity to commit the charged offenses. Goudeau
conceded that his convictions established the prior acts and that the
proffered evidence was relevant, but argued that the acts were not
sufficiently similar to the crimes charged in this case. He noted the
discrepancy in victims’ descriptions of the suspect and the varying
disguises worn in committing the offenses. In a detailed minute entry, the
trial court granted the State’s request under both Rules 404(b) and (c),
finding substantial similarities between the crimes and that the probative
value of the evidence was not substantially outweighed by the danger of




6     The court of appeals affirmed Goudeau’s convictions and related
sentences. State v. Goudeau, 1 CA-CR 07-1069, at *1 ¶ 1 (App. Dec. 17, 2009)
(mem. decision).
                                    29
                              STATE V. GOUDEAU
                             Opinion of the Court


unfair prejudice.

¶99            The trial court did not abuse its discretion in admitting
evidence of the prior crimes against the sisters under Rule 404(b) to prove
identity of the perpetrator, based on the similarities described in the court’s
minute entry: the perpetrator (1) told the victims he had just committed a
robbery and was waiting for a friend; (2) was armed with a silver handgun;
(3) moved the victims from one point to another secluded area, where he
had them disrobe; (4) wore something to make identifying him difficult; (5)
told the victims not to look at his face; (6) committed a sexual act; and (7)
attempted to destroy physical evidence. At trial, the State introduced much
of the same evidence that was presented in the prior trial, including both
sisters’ in-court identifications of Goudeau as their assailant, as well as the
DNA evidence.

¶100            Focusing on certain dissimilarities among the offenses and
variations in victims’ descriptions of the assailant, Goudeau asserts that
many of the “similarities” identified by the trial court occur in most
kidnappings and sexual assaults, and that the similarities did not exist in
every charged sexual assault where the victims survived. But sufficient
similarities existed to warrant admission of the evidence under Rule 404(b).
Cf. State v. Valles, 162 Ariz. 1, 5, 780 P.2d 1049, 1053 (1989) (finding evidence
of prior robbery admissible under Rule 404(b) when both robberies
occurred around the same time and bore sufficient similarities in the way
the defendant distorted his appearance, carried a gun, and demanded
money from a back room safe); Fierro, 107 Ariz. at 482–83, 489 P.2d at 716–
17 (evidence of subsequent rape admissible because two crimes bore
sufficient similarities in the way the defendant wore a mask and gloves,
carried a gun, and tied both victims up and raped them). As we stated in
Bible:

       Absolute identity in every detail cannot be expected. Where
       an overwhelming number of significant similarities exist[s],
       the evidence of the prior act may be admitted. The term
       “overwhelming” does not require a mechanical count of the
       similarities but, rather, a qualitative evaluation. Are the two
       crimes so similar, unusual, and distinctive that the trial judge
       could reasonably find that they bear the same signature? If
                                       30
                              STATE V. GOUDEAU
                             Opinion of the Court


       so, the evidence may be admissible and any dissimilarities go
       to its weight.
175 Ariz. at 576, 858 P.2d at 1179 (internal quotation marks and citation
omitted).

¶101          For the purpose of proving identity, the trial court noted
several meaningful similarities between Goudeau’s crimes against the
sisters and the charged incidents in this case involving a surviving victim.
The court did not abuse its discretion in finding that the probative value of
evidence of those prior crimes and of the DNA match was not substantially
outweighed by a danger of unfair prejudice, the evidence was not
cumulative, and any prejudicial effect could be ameliorated with
appropriate jury instructions. Finally, the court instructed the jury on how
to evaluate the other-act evidence before it was presented and again before
closing arguments.

¶102          The trial court did not abuse its discretion in admitting the
other-act evidence under Rule 404(b). In light of our conclusion, we need
not address whether the other-act evidence was also admissible under Rule
404(c).

   G. Admission of Pretrial and In-Court Identifications

¶103          Goudeau argues that the trial court deprived him of due
process and abused its discretion in permitting in-court identifications of
him by seven victims and one in-court voice identification by another
victim. We review the reliability and fairness of a challenged identification
for abuse of discretion. State v. Lehr (Lehr I), 201 Ariz. 509, 520 ¶ 46, 38 P.3d
1172, 1183 (2002). We consider only the evidence presented at the
suppression hearing and defer to the trial court’s factual findings unless
clearly erroneous, but we review de novo the “ultimate question” of the
constitutionality of a pretrial identification. See State v. Garcia, 224 Ariz. 1,
7–8 ¶ 6, 226 P.3d 370, 376–77 (2010).

       1. Identification Testimony at Trial

           a. Jenny S. (Chapter 1)

                                       31
                             STATE V. GOUDEAU
                            Opinion of the Court


¶104           On August 6, 2005, the day she was assaulted, Jenny S.
described her assailant as a “black male, 5’7”, heavyset,” wearing a baseball
hat, t-shirt, and jeans. She reported that “it was dark,” and “she never
looked at his face.” In the days that followed, she twice told police that she
could not identify her assailant, and in October 2005, she failed to identify
anyone from a photo array that did not contain Goudeau’s photo.

¶105          When police arrested Goudeau on September 6, 2006, his
photograph was given “wide release” by the media. Jenny admitted to
seeing his photo and a composite sketch on television multiple times. On
July 26, 2008, police again interviewed Jenny, who reiterated that she did
not see her assailant’s full face during the assault because he was wearing
a hat. Jenny stated that she recognized Goudeau from television “a little
bit,” but thought she came to recognize him as her assailant when she saw
him sitting in court at a preliminary hearing. She reported that Goudeau
was wearing a white long sleeve button-up shirt and tie at that hearing. At
one point during the interview, Detective Femenia asked Jenny what she
thought when she saw Goudeau’s photo on television. Jenny replied that
she was “happy [be]cause they got him,” and Detective Femenia said
“Good.”

¶106          Before trial, Goudeau moved to preclude Jenny’s in-court
identification and asked the court to make its determination “based on the
pleadings and attachments only.” He conceded that the State was not
responsible for the media presentation of his photo but argued that
Detective Femenia bolstered Jenny’s identification at the July 26 interview.

¶107           The trial court denied Goudeau’s motion, agreeing with the
State that no state action affected Jenny S.’s pretrial identification that
would require precluding her identification testimony at trial. The court
reasoned that Detective Femenia’s response was in “support of the victim’s
relief rather than any affirmation of her identification,” and that the State
was not responsible for the media exposure or Jenny’s attendance at the
preliminary hearing. The court ruled that Goudeau could attempt to
impeach her with prior statements and present the circumstances of the
media exposure at trial and would be entitled to an identification jury



                                     32
                             STATE V. GOUDEAU
                            Opinion of the Court


instruction.7

¶108           Jenny identified Goudeau as her assailant at trial. She was
subsequently cross-examined on her identification, including that she could
not recall the details of her description immediately after the offense, was
told by her mother that the police had caught a suspect, and had seen
Goudeau on television.

          b. The Sisters, Lorena L. and Alejandra L. (Chapter 3)

¶109          Before the prior trial in the sisters’ case, Goudeau moved to
prohibit the State from asking either of them to identify Goudeau in court.
Thereafter, a Dessureault hearing was held to determine the admissibility of
their in-court identifications in that case. See State v. Dessureault, 104 Ariz.
380, 453 P.2d 951 (1969). Here, the trial court resolved the same issue based
on its review of the transcripts from the prior hearing.

¶110            At the prior hearing, Lorena L. identified Goudeau as her
assailant, noting that she recognized his complexion and “[t]he eyes.” She
testified that she saw her assailant’s face a few times during the assault and
described him a few days later as a muscular black male with a thin
mustache, approximately six feet tall, and around thirty years old.

¶111           Lorena acknowledged her inability to identify anyone in three
photographic lineups, one of which contained Goudeau’s photo. She
further stated that she did not identify Goudeau until she saw his arrest on
television and recognized his expressions and the way he walked. She
testified that seeing him on television made it “easier for [her] to see him
today.” She also said that Detective Vasquez told her before the hearing
that police arrested Goudeau because he was linked to her case.



7       The trial court ultimately gave not only a standard jury instruction
regarding testimony of witnesses generally, but also a separate instruction
specifically on eyewitness identifications. See State v. Nottingham, 231 Ariz.
21, 27 ¶ 16, 289 P.3d 949, 955 (App. 2012) (noting that when requested a trial
court must separately and specifically instruct the jury on eyewitness
identification when it is at issue in the case).
                                        33
                              STATE V. GOUDEAU
                             Opinion of the Court


¶112           Based on her testimony, the trial court in the prior case noted
three possible scenarios. Lorena identified Goudeau (1) based strictly on
her memory of the assault; (2) based on her memory of the assault, but also
influenced by what she saw on television; or (3) based solely on what she
saw on TV. When asked which of the three scenarios most closely matched
her belief, Lorena responded “[t]he first.”

¶113           Alejandra L. also identified Goudeau during the earlier
Dessureault hearing. She testified that she was very close to her assailant for
about an hour and got a good look because of the lighting. Alejandra
described him as a light-skinned African-American with a medium build,
approximately six feet tall, and twenty-five to thirty years old. On March
27, 2006, she selected a different individual from a photo array that included
Goudeau, rating her confidence level as a seven out of ten. Although she
admitted to seeing Goudeau’s composite sketch and photo on television
and recognizing his face, she maintained that she identified Goudeau
“[b]ecause of what happened to me.”

¶114            By admitting the sisters’ other-act testimony over Goudeau’s
objection, supra ¶ 98, the trial court implicitly allowed the sisters to identify
him at trial in this case, and both of them did so. They were cross-examined
on details of their identifications, including their prior statements.

           c. Margie M. (Chapter 4)

¶115          On September 28, 2005, Margie M. told police that her
assailant was in her car “for well over a half an hour,” and “talked
continually.” Because she did not see his face, she requested a voice lineup.

¶116          On July 17, 2008, Margie heard a voice lineup consisting of the
separately recorded voices of five male police officers and Goudeau. Each
exemplar was recorded on a separate CD and consisted of the same few
sentences looped. Detective Femenia testified at trial that all the voices,
including Goudeau’s, were recorded in the same room with the same
equipment. The entire voice lineup was audio and video recorded.

¶117         Margie answered “No” when asked before the lineup
whether she had heard Goudeau speak in court or on television. Detective
Femenia told her that “the suspect’s voice may or may not be in this group
                                    34
                             STATE V. GOUDEAU
                            Opinion of the Court


of recordings.” After listening to each recording once, Margie replayed
exemplars 2, 3, and 4 again before identifying exemplar 4, which was
Goudeau, as the voice of her assailant. Detective Femenia asked whether
she identified the voice based on her recall from the day of the incident, and
she responded “Yes.” Throughout the playing of the tapes, Detective
Femenia did not comment or display any reaction.

¶118          Before trial, Goudeau moved to preclude evidence of
Margie’s voice identification. The trial court denied the motion. Although
the court noted that Goudeau’s exemplar “sounds like it was done in a
cave” and is “perceptively distinct from the other exemplars,” it concluded
that the procedure was not unduly suggestive and that Margie’s
identification was the product of her recall of the incident and not the
differences in the recording.

¶119          The video of the voice identification was played at trial.
Margie also testified that Goudeau’s voice was “my nightmare for years”
and that, although she could not remember what number she had originally
selected in the voice lineup three years earlier, she “knew that was his
voice” when she heard it played again at trial. Margie was subsequently
cross-examined on details of her identification.

          d. Any P. (Chapter 5)

¶120          Any P. testified at trial that she spent approximately thirty to
forty-five minutes with her assailant, whom she described as 5’11” tall, 170–
180 pounds, and wearing a khaki fisherman hat with a long-haired wig and
glasses without any lenses. She recalled having helped develop a
composite sketch, which she rated as a nine out of ten in terms of accuracy
of depiction, and acknowledged having previously identified a different
individual from a photo array that did not include Goudeau. The parties
stipulated that on September 7, 2006, Any failed to identify anyone in a
photo array that included Goudeau and told police that she did not
remember her assailant’s appearance.

¶121         Any acknowledged having seen Goudeau’s arrest on
television and thinking “[t]hat was him,” but at trial she was uncertain
whether seeing Goudeau on television would affect her ability to identify

                                     35
                            STATE V. GOUDEAU
                           Opinion of the Court


him in court that day. Outside the jury’s presence, the court held a
Dessureault hearing during which Any maintained that her identification
was based on her memory of the assault. After considering the reliability
factors set forth in Neil v. Biggers, 409 U.S. 188 (1972), the trial court
concluded that Any’s identification was sufficiently reliable and denied
Goudeau’s motion to preclude. Any was extensively cross-examined on
the details of her identification.

          e. Jesus L.

¶122           Before Jesus L.’s testimony, the State requested and the court
granted a brief Dessureault hearing to determine the admissibility of
identification testimony by him. At the hearing, Jesus identified Goudeau
as the man who robbed him on November 7, 2005. Jesus acknowledged
that before coming into court he was unsure whether he could identify the
robber because he had not seen him since that date. But he testified that he
identified Goudeau in court based on his memory of the robbery. He
further testified that the restaurant where he worked was well lit and that
he observed Goudeau from a foot away for a “[m]aximum of two minutes.”

¶123          Considering Jesus’s testimony in light of the Biggers factors,
the trial court admitted his identification testimony. Jesus subsequently
identified Goudeau at trial and was cross-examined on his identification.

          f. Cheryl M. (Chapter 6)

¶124           The trial court also conducted a Dessureault hearing during
trial before Cheryl M.’s testimony. Cheryl identified Goudeau at the
hearing as the man who attempted to rob her and her mother at gunpoint
outside the restaurant where Jesus L. worked. She testified that the location
of the encounter was “well lit,” and that he was three feet away from her at
one point, allowing her to clearly see his face. She described him as an
African-American male, with a light goatee and dark eyes, wearing blue
jeans and a fishing cap with a wig, and carrying a “metallic or gray colored”
handgun.

¶125         Cheryl acknowledged having seen Goudeau’s arrest and
composite sketch on television, but maintained that she identified him
based on her memory of the incident alone, rating her confidence level as a
                                  36
                             STATE V. GOUDEAU
                            Opinion of the Court


nine out of ten, although she had earlier failed to identify anyone in a photo
array that included Goudeau’s photo.

¶126         The trial court allowed Cheryl’s in-court identification. The
court reasoned that any weakness in the identification “goes to weight and
not admissibility.” She identified Goudeau at trial and was subsequently
cross-examined on her identification.

          g. Peter O. (Chapter 7)

¶127          On August 10, 2011, a Dessureault hearing was held during
trial to determine the admissibility of identification testimony by Peter O.
At the hearing, he testified that on the evening of December 12, 2005, he
was getting ready to leave work when he heard noises coming from the
alley behind his office building. When he went outside and looked, he saw
Goudeau about ten feet away holding a chrome handgun pointed at a body
on the ground. When Goudeau noticed Peter, he aimed his gun at him.

¶128          Peter reported looking at Goudeau for five to ten seconds
before he turned and went back into his building. He described Goudeau
as having “[a] very cold stare,” noticeable eyebrows, a “protrud[ing]”
forehead, and wearing a hooded sweatshirt and white sneakers. He
testified that he saw Goudeau’s composite sketch in the news and
“immediately said that looks like him.” He also admitted to having seen
Goudeau’s photograph on the internet.         He was never shown a
photographic lineup.

¶129          Peter testified that he identified Goudeau based on his
memory of the night in question, stating that he could “never forget those
eyes.” The trial court concluded that “there was no police action vis-à-vis
identification” and that, considering the Biggers factors, Peter’s
identification was sufficiently reliable and admissible. He identified
Goudeau at trial and was subsequently cross-examined on his
identification.

       2. Discussion

¶130           The Fourteenth Amendment’s Due Process Clause requires
that pretrial identification procedures be conducted in a fundamentally fair
                                     37
                               STATE V. GOUDEAU
                              Opinion of the Court


manner to ensure the suspect’s right to a fair trial. Lehr I, 201 Ariz. at 520
¶ 46, 38 P.3d at 1183. But “the due process clause does not preclude every
identification that is arguably unreliable; it precludes identification
testimony procured by the state through unduly suggestive pretrial
procedures.” State v. Williams, 166 Ariz. 132, 137, 800 P.2d 1240, 1245 (1987);
accord Perry v. New Hampshire, 132 S. Ct. 716, 726 (2012) (“The due process
check for reliability . . . comes into play only after the defendant establishes
improper police conduct.”).

¶131            To establish that admission of identification testimony
violated due process, a defendant must first show that the state was
responsible for the suggestive pretrial identification. See Garcia, 224 Ariz.
at 8 ¶ 9, 226 P.3d at 377. Absent state action, the trial court need not analyze
the reliability of an identification. See id. at ¶ 12; State v. Prion, 203 Ariz. 157,
160 ¶ 15, 52 P.3d 189, 192 (2002) (“There is no need to perform a Biggers
analysis when the identification is not the result of state action.”). In such
circumstances, reliability is sufficiently tested “through the rights and
opportunities generally designed for that purpose, notably, the presence of
counsel at post indictment lineups, vigorous cross-examination, protective
rules of evidence, and jury instructions on both the fallibility of eyewitness
identification and the requirement that guilt be proved beyond a reasonable
doubt.” Perry, 132 S. Ct. at 721.

¶132           When sufficient state action is established, a two-part test is
used for determining the admissibility of identification testimony: “(1)
whether the method or procedure used was unduly suggestive, and (2)
even if unduly suggestive, whether it led to a substantial likelihood of
misidentification, i.e., whether it was reliable.” Lehr I, 201 Ariz. at 520 ¶ 46,
38 P.3d at 1183. We consider the totality of the circumstances in
determining whether an identification is reliable, including (1) the witness’s
opportunity to view or hear the perpetrator at the time of the offense; (2)
the witness’s degree of attention; (3) the accuracy of the witness’s prior
description; (4) the level of certainty; and (5) the length of time between the
crime and the confrontation. See Biggers, 409 U.S. at 199–200; Lehr I, 201
Ariz. at 521 ¶ 48, 38 P.3d at 1184; see also State v. Rojo-Valenzuela, 237 Ariz.
448, 449 ¶ 1, 451 ¶ 10, 352 P.3d 917, 918, 920 (2015).

¶133           “[A]n in-court identification resulting from inherently
                                         38
                              STATE V. GOUDEAU
                             Opinion of the Court


suggestive initial identification is admissible unless the procedure created
a ‘very substantial likelihood of . . . misidentification.’” Rojo-Valenzuela, 237
Ariz. at 450 ¶ 7, 352 P.3d at 919 (quoting Manson v. Brathwaite, 432 U.S. 98,
116 (1977)). “Short of that point, such [identification] evidence is for the
jury to weigh. . . . Juries are not so susceptible that they cannot measure
intelligently the weight of identification testimony that has some
questionable feature.” Brathwaite, 432 U.S. at 116.

¶134           Here, the State was not responsible for the pretrial
identifications by Jenny S., Lorena L., Alejandra L.,8 Any P., Cheryl M.,
Peter O., or Jesus L. Although each acknowledged having previously seen
Goudeau’s photograph, arrest video, and/or composite sketch in the
media, Goudeau does not claim that the media acted as an agent of the state.
Cf. Garcia, 224 Ariz. at 8 ¶ 11, 226 P.3d at 377 (finding no state action where
an unidentified third party used police-released photos to create and
distribute a flier); Prion, 203 Ariz. at 160 ¶ 15, 52 P.3d at 192 (same, where
article that accompanied defendant’s photograph was written by a
freelance writer who “had some contact with,” but was not employed by,
the police).

¶135           To be sure, Phoenix police released some information about
the suspect to the media. But after Goudeau’s arrest, the defense team also
released information to the media. Moreover, the State took measures to
limit media influence by contacting the victims to show them a photo array
before Goudeau’s arrest and asking the media to delay broadcasting news
of the arrest until the police had an opportunity to do so. In sum, although
police disseminated Goudeau’s composite sketch and photo to the media,
there is no evidence that police attempted to influence any of these
witnesses’ pretrial identifications, for example, by arranging for or


8       The State argues that Goudeau is collaterally estopped from
challenging the sisters’ identifications because the issue was previously
litigated and decided in the prior trial and then affirmed on appeal. See
Goudeau, 1 CA-CR 07-1069, at *4–5 ¶¶ 22–31. But “[c]ollateral estoppel in
criminal cases is not favored and is applied sparingly.” State v. Rodriguez,
198 Ariz. 139, 141 ¶ 6, 7 P.3d 148, 150 (App. 2000). Accordingly, we address
the merits of Goudeau’s challenge regarding the sisters’ identifications.
                                       39
                             STATE V. GOUDEAU
                            Opinion of the Court


encouraging victims to view the media coverage. Cf. State v. Nordstrom
(Nordstrom I), 200 Ariz. 229, 241 ¶ 24, 25 P.3d 717, 729 (2001) (finding no
state action where a witness observed the defendant in a newscast of his
arraignment); O’Connell v. Indiana, 742 N.E.2d 943, 948 (Ind. 2001) (“A
witness’ viewing of a suspect’s photograph through the media does not
ordinarily constitute an impermissibly suggestive identification procedure
because it is not engineered by prosecution or law enforcement agencies.”).
Consequently, even if the media coverage played a role in the victims’
identifications of Goudeau—an issue disputed by the State and the
victims—the State was not sufficiently responsible for the coverage to
require a reliability determination.

¶136            Goudeau argues that the in-court identifications by Jenny S.,
Jesus L., Cheryl M., and Peter O. were in essence one-person showups
because these victims had not previously identified Goudeau in a photo
array or otherwise. With respect to Jenny S., who identified Goudeau as
her assailant after seeing him at a preliminary hearing, our decision in State
v. Forde, 233 Ariz. 543, 315 P.3d 1200 (2014), is controlling. There, we held
that the trial court was not required to conduct a Dessureault hearing
because “[n]othing suggests that the State asked [the victim] to attend the
[pretrial] hearing to see [the defendant].” Forde, 233 Ariz. at 556–57 ¶ 30-31,
315 P.3d at 1213–14 (citing Perry, 132 S. Ct. at 730, and Williams, 166 Ariz. at
137, 800 P.2d at 1245, for the proposition that “only state action requires a
Dessureault-type hearing”). Although Goudeau correctly points out that the
witness in Forde regularly attended hearings on her own before identifying
the defendant, id. at 556 ¶ 31, 315 P.3d at 1213, his contentions that Jenny S.
attended the hearings “at the request of victim witness advocates,” and that
Goudeau “was the only non-lawyer African American male in jail garb and
shackles . . . [who] she was shown that day,” are without support in the
record. Jenny S. reported that Goudeau was wearing a long sleeve button-
up shirt and tie when she identified him at the hearing. Moreover, the trial
court found that Jenny’s presence in court “was as a result of [her] Arizona
Constitutional right to be present and not the voluntary initiation of the
State,” and the record supports that finding. Accordingly, under Forde, the
trial court did not err in admitting Jenny S.’s in-court identification.

¶137           Nor did the court err in allowing Jesus L., Cheryl M., and
Peter O. to identify Goudeau in court. Each identified Goudeau for the first
                                      40
                              STATE V. GOUDEAU
                             Opinion of the Court


time during regular court proceedings in which they were called as
witnesses. Goudeau argues that these identifications were conducted
under unduly suggestive circumstances because he was the only African-
American male in the courtroom and was seated beside his two defense
lawyers.

¶138            The court of appeals has upheld the admission of eyewitness
identification testimony under similar circumstances in State v. Nottingham,
231 Ariz. 21, 289 P.3d 949 (App. 2012). Before the second trial in that case
(the first trial having ended in a mistrial), the defendant unsuccessfully
moved to suppress any in-court identifications by the witnesses who had
identified him for the first time in the previous trial. Id. at 23 ¶¶ 2–3, 289
P.3d at 951. The defendant argued on appeal that “there is no meaningful
analytical distinction between suggestive procedures conducted by police
officers in advance of court proceedings and those conducted by
prosecutors during court proceedings in advance of trial.” Id. at 24 ¶ 7, 289
P.3d at 952.

¶139          Relying on Perry, the court of appeals disagreed. See id. at 25
¶¶ 9–10, 289 P.3d at 953. Perry held that “the Due Process Clause does not
require a preliminary judicial inquiry into the reliability of an eyewitness
identification when the identification was not procured under
unnecessarily suggestive circumstances arranged by law enforcement.”
132 S. Ct. at 730. The Supreme Court observed that “[a] primary aim of
excluding evidence obtained under unnecessarily suggestive
circumstances . . . is to deter law enforcement use of improper lineups,
showups, and photo arrays in the first place,” and that this “deterrence
rationale” does not apply when “the police [have] engaged in no improper
conduct.” Id. at 726. The Court reasoned, “[w]hen no improper law
enforcement activity is involved . . . it suffices to test reliability through the
rights and opportunities generally designed for that purpose,” such as
“vigorous cross-examination” at trial. Id. at 721.

¶140          In Nottingham, the court of appeals acknowledged this Court’s
holding in State v. Strickland, 113 Ariz. 445, 447, 556 P.2d 320, 322 (1976),
“that suggestive identification procedures occurring as part of formal court
proceedings, like those arranged by police, may trigger the procedural
protections set forth in Dessureault.” Nottingham, 231 Ariz. at 25 ¶ 8, 289
                                       41
                             STATE V. GOUDEAU
                            Opinion of the Court


P.3d at 953. But the court concluded, and we agree, that “Strickland has
been overtaken by Perry to the extent [Strickland] found that subsequent in-
court identifications could be precluded based on suggestive in-court
identification procedures that did not involve improper state conduct.” Id.
at 25 ¶ 10, 289 P.3d at 953 (internal quotation marks and citation omitted).

¶141         Perry controls here. Because the identifications by Jesus L.,
Cheryl M., and Peter O. occurred as part of formal court proceedings and
were not influenced by improper law enforcement activity, the trial court
did not abuse its discretion in allowing their in-court identifications.

¶142            Regarding Margie M.’s voice identification, Goudeau asserts
that the trial court abused its discretion by not finding the voice exemplars
unduly suggestive. Having reviewed the recordings, we disagree.
Although Goudeau’s exemplar had an echo and the others did not, the
differences in sound quality between the exemplars was not so great as to
render the procedure impermissibly suggestive. Detective Femenia
advised Margie before playing the tapes that the recordings might vary in
volume, sound quality, and noise, and in fact the audio quality did vary
among all exemplars. Margie listened attentively to the exemplars several
times before making an identification, and Detective Femenia projected no
cue or clues throughout the playing of the tapes.

¶143           Margie had ample opportunity to hear her assailant’s voice
throughout the encounter, which lasted a half hour and during which time
he spoke continuously directly behind her ear. Moreover, she testified that
her assailant’s voice was “all I kept hearing,” and “my nightmare for years.”
The trial court did not abuse its discretion in admitting evidence of Margie’s
voice identification.

   H. Admission of Firearms Expert Testimony

¶144          Goudeau contends that the trial court erred by admitting the
expert testimony of Daniel Hamilton, a firearms examiner with the PPD
crime laboratory. At trial, Hamilton opined that every bullet and casing
retrieved in this case was fired from the same firearm. We review the trial
court’s admission of expert testimony for abuse of discretion, State v.
Snelling, 225 Ariz. 182, 187 ¶ 18, 236 P.3d 409, 414 (2010), but review for

                                     42
                              STATE V. GOUDEAU
                             Opinion of the Court


fundamental error any arguments raised for the first time on appeal.

¶145           Before trial, Goudeau moved to preclude Hamilton from
testifying on the ground that his opinions did not satisfy the standard set in
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). The trial court
denied the motion, ruling that the testimony was admissible under the
standard established in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
The court did not err because Frye rather than Daubert applied in Goudeau’s
2011 trial. See State v. Miller, 234 Ariz. 31, 41 ¶ 29, 316 P.3d 1219, 1229 (2013)
(holding that the Frye, not Daubert, standard applied to defendant’s trial,
which ended before Arizona’s amended Evidence Rule 702 took effect in
January 2012); Brown v. Watters, 599 F.3d 602, 616 (7th Cir. 2010) (noting the
absence of “authority in which the Daubert standard has been imposed on
states as a requirement of due process in any context, including criminal
trials”).

¶146           Nor did the trial court err by declining to hold a Frye hearing
before ruling on the admissibility of Hamilton’s testimony. See State ex rel.
Romley v. Fields, 201 Ariz. 321, 325 ¶ 11, 35 P.3d 82, 86 (App. 2001) (noting
that a Frye hearing is only required before admitting expert testimony that
relies on new scientific tests or techniques). Because this testimony was not
a “new” form of expert testimony and Arizona courts had previously
upheld its admissibility, a Frye hearing was not required. See Miller, 234
Ariz. at 41 ¶ 31, 316 P.3d at 1229 (holding that firearm expert testimony was
admissible under Frye).

¶147           Goudeau next argues that the trial court violated his due
process rights by admitting Hamilton’s testimony without limitation. But
because Goudeau did not request any limiting instruction or object to the
lack of one, his argument fails. See State v. Taylor, 127 Ariz. 527, 530–31, 622
P.2d 474, 477–78 (1980) (stating that to preserve a claim of error in not
limiting certain evidence, party must request appropriate instructions); see
also Ariz. R. Crim. P. 21.2 (requiring parties to request jury instructions).
Goudeau cites a few federal district court cases in which ballistics experts,
using toolmark evidence, were not allowed to express their opinions
identifying firearms with absolute scientific certainty. Other courts,
however, have required no such limitation, and Goudeau cites no case in
which an appellate court found fundamental error in a trial court’s failing
                                       43
                             STATE V. GOUDEAU
                            Opinion of the Court


to sua sponte limit such testimony. In addition, Hamilton acknowledged
on cross-examination that his firearms-identification opinion in this case
was “subjective” and based on his training and experience, not a “statistical
formula.”

¶148          Goudeau also argues that the trial court fundamentally erred
by admitting Hamilton’s testimony that, as part of a “second chair[]
process,” another unidentified PPD firearms examiner “agree[ed] with
[Hamilton’s] identification” after comparing the bullets Hamilton
inspected. That testimony, Goudeau contends, was hearsay and violated
the Confrontation Clause. Goudeau did not argue this in the trial court so
we review only for fundamental error. Even if we assume, without
deciding, that Hamilton’s brief testimony about a second-chair process
constituted testimonial hearsay, its admission did not rise to the level of
fundamental error.

¶149          Further, Hamilton did not act as a mere “conduit” for the
second chair’s opinion. See Snelling, 225 Ariz. at 187 ¶ 19, 236 P.3d at 414
(“The expert . . . cannot ‘act as a conduit for another non-testifying expert’s
opinion.’” (quoting State v. Smith, 215 Ariz. 221, 228 ¶ 23, 159 P.3d 531, 538
(2007)). Rather, Hamilton presented his expert opinions based on his own
work and analysis of the available ballistics evidence. Moreover, the State’s
line of questioning was not directed at eliciting whether the second chair
agreed with Hamilton’s opinion in this case, but rather what type of
verification processes the PPD crime laboratory generally followed in cases
“such as” this. Goudeau has not established that the unopposed admission
of this portion of Hamilton’s testimony constituted fundamental error.

   I. Admission of Autopsy Photograph (Chapter 7)

¶150         Goudeau contends that the trial court violated his right to due
process by admitting a particular autopsy photograph into evidence in
Chapter 7. We review a trial court’s admission of photographs for abuse of
discretion. Cota, 229 Ariz. at 147 ¶ 45, 272 P.3d at 1038.

¶151          After Peter O. concluded his testimony that he saw Goudeau
standing over a body (later identified as Tina Washington) with a gun
pointed at her head, Goudeau objected to the State’s proffer of a photograph

                                      44
                             STATE V. GOUDEAU
                            Opinion of the Court


intended for use in the medical examiner’s ensuing testimony. The color
photograph at issue depicted the front of Washington’s body lying on an
autopsy table, with a metal trajectory rod, depicting a bullet’s path of travel,
inserted through her left hand, through her neck, and finally into the top
part of her right shoulder. A second gunshot wound is visible on her left
cheek. All wounds have been cleaned off, though some blood is still visible
on her face and shoulder. Goudeau objected to introduction of the
photograph on grounds that its graphic nature was prejudicial, that the
State could explain the gunshot trajectory without it, and that the manner
and cause of Washington’s death were undisputed.

¶152           The trial court overruled Goudeau’s objection and allowed
the State to admit the photograph during the medical examiner’s testimony
“for purposes of showing the direction of the shot” and “the possible
position of [the] shooter.” Reasoning that the photograph was relevant to
the extent it corroborated Peter’s testimony about seeing Goudeau standing
over Washington’s body, the trial court found that the risk of unfair
prejudice did not substantially outweigh the photograph’s probative value.

¶153          “Whether the trial court abused its discretion in admitting a
photograph turns on (1) the photograph’s relevance, (2) its tendency to
inflame the jury, and (3) its probative value compared to its potential to
cause unfair prejudice.” Cota, 229 Ariz. at 147 ¶ 46, 272 P.3d at 1038. When
a relevant photograph is inflammatory, however, the court should not
admit it without first determining whether the danger of unfair prejudice
substantially outweighs the photograph’s probative value. State v.
Bocharski, 200 Ariz. 50, 56 ¶ 21, 22 P.3d 43, 49 (2001).

¶154          The autopsy photograph in question was relevant because
“the fact and cause of death are always relevant in a murder prosecution.”
State v. Chapple, 135 Ariz. 281, 288, 660 P.2d 1208, 1215 (1983), superseded on
other grounds by A.R.S. § 13-756. This is so even when those facts are not
contested because “the prosecution’s burden to prove every element of the
crime is not relieved by a defendant’s tactical decision not to contest an
essential element of the offense.” Estelle v. McGuire, 502 U.S. 62, 69 (1991);
cf. State v. Rienhardt, 190 Ariz. 579, 584, 951 P.2d 454, 459 (1997)
(“Notwithstanding an offer to stipulate to the cause of death, photographs
of a murder victim are relevant if they help to illustrate what occurred.”).
                                      45
                             STATE V. GOUDEAU
                            Opinion of the Court


¶155         Moreover, the photograph assisted and corroborated the
medical examiner’s explanation of Washington’s injuries. Though the
medical examiner’s explanations were not disputed, the photograph in
conjunction with his testimony corroborated Peter’s account of the events
and helped establish an approximate distance between him and the shooter.
Because Peter’s identification of Goudeau was contested, the photograph
was probative on the key issue of the perpetrator’s identity.

¶156           Though the color photograph was graphic, it did not rise to
the level of gruesomeness we have found “unduly disturbing” in past cases.
Cf. State v. Spreitz, 190 Ariz. 129, 142, 945 P.2d 1260, 1273 (1997) (finding
abuse of discretion in admission of autopsy photographs showing
decomposition and insect activity on the body). This case is distinguishable
from Bocharski, where we found that the trial court erred by admitting two
photographs depicting “views of the victim’s skull, the top and its contents
having been removed, with a metal rod going through an opening to the
inside.” 200 Ariz. at 55 ¶ 20, 56 ¶¶ 26–27, 22 P.3d at 48–49. There, the trial
court admitted the photographs to show the angles of the wounds, yet “the
prosecutor did not elicit testimony concerning these angles or their
significance,” and “there was no testimony at trial rendering [the
photographs] particularly meaningful.” Id. at 56 ¶ 26, 22 P.3d at 49. In this
case, however, the State elicited significant testimony relating to the
purposes for which the trial court admitted the photographs, namely the
direction of the shot and the possible position of the shooter.

¶157          Goudeau contends that the State could have used other
evidence to explain what the photograph depicted and that this photo was
cumulative because the State also introduced several other photographs.
But whether “the subject-matter of a photograph can be described with
words” “is not the test of admissibility.” State v. Castaneda, 150 Ariz. 382,
391, 724 P.2d 1, 10 (1986). Rather, the test is whether the probative value of
a relevant, yet gruesome photograph is substantially outweighed by its
danger to cause unfair prejudice. Bocharski, 200 Ariz. at 55 ¶ 21, 22 P.3d at
48. Because the perpetrator’s identity was the key issue at trial, the trial
court did not abuse its discretion in finding that the photograph’s probative
value was not substantially outweighed by its potential to inflame the jury.

¶158          Finally, the photograph was not needlessly cumulative
                                     46
                             STATE V. GOUDEAU
                            Opinion of the Court


because it was the only one that illustrated the position of the shooter,
which in turn corroborated Peter’s identification of Goudeau. Therefore,
the trial court acted within its discretion by admitting the photograph.

   J. Preclusion of Third-Party Culpability Defense (Chapter 10)

¶159          Goudeau argues that the trial court violated his right to
present a complete defense by precluding reliable third-party culpability
evidence in Chapter 10. We review the court’s ruling for abuse of
discretion. Prion, 203 Ariz. at 161 ¶ 21, 52 P.3d at 193.

¶160           During testimony from Jeremy Robinson, victim Kristin
Gibbons’s boyfriend, defense counsel inquired about Gibbons’s injuries
before her murder. (Gibbons reportedly told her mother that “she was
mugged,” but she had no bruises or injuries.) The State objected that such
evidence was not timely disclosed, was speculative, and was hearsay to the
extent it relied on what Gibbons had told her mother.

¶161           Outside the jury’s presence, Robinson testified that he did not
recall Gibbons telling him or anyone else that she had been mugged just
before the murder, nor did he recall her having any bruising on the night of
the murder. Because Robinson lacked firsthand knowledge of any prior
assault, the court precluded any evidence from him on the issue.

¶162         The next day, the State moved to preclude defense counsel
from cross-examining Detective Rosenthal about conversations Gibbons
allegedly had with her mother and a friend a few days before her
disappearance, indicating that she had been mugged and beaten up by two
Hispanic males and suffered injuries to her face and tooth. The trial court
excluded the evidence “on hearsay, late disclosure, [Rule] 402 and 403”
grounds.

¶163         Rules 401 through 403 of the Arizona Rules of Evidence
govern the admission of third-party culpability evidence. State v. Machado,
226 Ariz. 281, 284 ¶ 16, 246 P.3d 632, 635 (2011). Under those rules, the
proffered evidence must first be relevant; that is, it must “tend to create a
reasonable doubt as to the defendant’s guilt,” State v. Gibson, 202 Ariz. 321,
324 ¶ 16, 44 P.3d 1001, 1004 (2002). If the evidence is relevant, it is
admissible unless it is otherwise precluded by the federal or state
                                    47
                             STATE V. GOUDEAU
                            Opinion of the Court


constitution, or by applicable statutes or rules. Ariz. R. Evid. 402. As with
any relevant evidence, the trial court has discretion to exclude third-party
culpability evidence if its probative value is substantially outweighed by
the danger of “unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence.”
Ariz. R. Evid. 403.

¶164          Here, the trial court could reasonably have found that the
proffered third-party culpability evidence did not create a reasonable doubt
as to Goudeau’s guilt and was inadmissible on several grounds. There were
no suspects and no suggestion that the alleged assault had any connection
to Gibbons’s murder.

¶165           Goudeau suggests that the proffered evidence established
that two other men had motive and opportunity to kill Gibbons. We
disagree. “[A] defendant may not, in the guise of a third-party culpability
defense, simply throw strands of speculation on the wall and see if any of
them will stick.” Machado, 226 Ariz. at 284 ¶ 16 n.2, 246 P.3d at 635 n.2
(internal quotation marks and citation omitted); accord Prion, 203 Ariz. at
161 ¶ 21, 52 P.3d at 193 (noting the trial court’s discretion to exclude such
evidence if it offers “only a possible ground of suspicion against another”).

¶166          Unlike Machado and Prion, where considerable evidence
suggested that a third party committed the crimes for which the defendant
was charged, there is simply no evidence connecting the two Hispanic
males involved in the alleged assault to Gibbons’s murder. Cf. Machado, 226
Ariz. at 285 ¶ 24, 246 P.3d at 636 (holding that the trial court improperly
excluded evidence of anonymous phone call in which the caller admitted
committing the crime and there were “powerful indications” that the third
party, not the defendant, was the caller); Prion, 203 Ariz. at 161–62 ¶ 25, 52
P.3d at 193–94 (finding evidence relevant that showed that the third party
had the opportunity and motive to commit the crime and may have been in
contact with the victim). Any suggestion that an unidentified Hispanic
male murdered Gibbons is pure speculation.

¶167         In addition, as the trial court determined, Goudeau’s third-
party culpability claim rested on inadmissible hearsay, Arizona Rules of
Evidence 801(c) and 802, was untimely disclosed for the first time forty-four

                                     48
                             STATE V. GOUDEAU
                            Opinion of the Court


days into trial (after Gibbons’s mother and the medical examiner had
already testified), Arizona Rule of Criminal Procedure 15.1(b)–(c), and
“failed the [Evidence] Rule 403 balancing test.” State v. Dann, 205 Ariz. 557,
569 ¶ 35, 74 P.3d 231, 243 (2003). The court did not abuse its discretion in
precluding the evidence on each of those grounds.

   K. Substantial Evidence of Guilt

¶168           At the close of the State’s case-in-chief, Goudeau moved for
judgment of acquittal under Arizona Rule of Criminal Procedure 20 on all
seventy-four counts on which he was indicted. The trial court issued
detailed findings denying the motion as to all but two of the counts.
Goudeau contends that the trial court abused its discretion by denying his
Rule 20 motion on seventeen of the remaining counts, arguing that the State
failed to present sufficient evidence to support a finding of guilt. We review
de novo the denial of a Rule 20 motion. State v. West, 226 Ariz. 559, 562 ¶ 15,
250 P.3d 1188, 1191 (2011).

¶169          Acquittal is required “if there is no substantial evidence to
warrant a conviction.” Ariz. R. Crim. P. 20(a). Substantial evidence “is such
proof that reasonable persons could accept as adequate and sufficient to
support a conclusion of defendant’s guilt beyond a reasonable doubt.”
West, 226 Ariz. at 562 ¶ 16, 250 P.3d at 1191 (internal quotation marks and
citations omitted). “[T]he relevant question is whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a
reasonable doubt.” Id. (internal quotation marks and citations omitted). In
determining whether substantial evidence supports a conviction, we
consider both direct and circumstantial evidence, id., and resolve all
inferences against the defendant, State v. Davolt, 207 Ariz. 191, 212 ¶ 87, 84
P.3d 456, 477 (2004).

       1. Counts 19–27 (Chapter 4)

¶170          Counts 19–27 charged Goudeau with kidnapping, armed
robbery, sexual assault, sexual abuse, and child molestation against Margie
M. and her daughter, Bianca. See supra ¶¶ 13–14. Although Bianca
identified a different individual from a photo array that did not include

                                      49
                             STATE V. GOUDEAU
                            Opinion of the Court


Goudeau, Margie later identified Goudeau’s voice from a series of voice
exemplars based on her recollection of the incident. In addition, the modus
operandi of the perpetrator of counts 19–27 closely matched Goudeau’s in
other chapters, including threatening Margie and Bianca with a gun while
ordering Margie to drive up and down particular streets, making
statements regarding a recent robbery and being separated from a friend,
wearing a fisherman’s hat and long-haired wig disguise, and wiping off the
victims where he had touched them.

¶171           Further, the offenses against Margie and Bianca took place
only moments after Goudeau, wearing the same disguise, robbed the
restaurant at which Iselda H. worked, and she positively identified
Goudeau during a photo lineup conducted in September 2006. This
evidence was sufficient to allow the jury to determine that Goudeau was
the perpetrator in counts 19–27. See Stuard, 176 Ariz. at 597, 863 P.2d at 899
(evidence of other acts is admissible under Rule 404(b) to prove the identity
of the perpetrator of the instant crimes, provided that identity is at issue
and the “pattern and characteristics of the crimes [are] so unusual and
distinctive as to be like a signature”).

       2. Count 28 (Chapter 5)

¶172          Count 28 charged Goudeau with armed robbery of Teresa G.
See supra ¶¶ 15–16. About a month after the robbery, Teresa selected
another individual from a photo array that did not include Goudeau’s
photo, but before then she helped create a sketch of the robber. That sketch
was very similar to the one Any P. (Chapter 5) helped create. Additionally,
moments after the robbery, Goudeau approached Any in the parking lot
across from the store where Teresa worked, wearing the same fisherman’s
hat and long-haired wig as the perpetrator of the robbery involving Teresa
as well as the crimes against Margie M. and Bianca M. Goudeau’s Y-STR
DNA profile was found on Any and the modus operandi of the perpetrator
of the crimes against her closely matched Goudeau’s in other chapters. This
evidence was sufficient to permit a rational trier of fact to find Goudeau
guilty on count 28.

       3. Count 40 (Chapter 6)


                                     50
                             STATE V. GOUDEAU
                            Opinion of the Court


¶173         Count 40 charged Goudeau with aggravated assault against
Mauricio O. See supra ¶¶ 17–18. “A person commits aggravated assault if
the person commits assault as prescribed by § 13-1203 . . . [and] uses a
deadly weapon or dangerous instrument.” A.R.S. § 13-1204(A)(2). “A
person commits assault by . . . [i]ntentionally placing another person in
reasonable apprehension of imminent physical injury.”              A.R.S.
§ 13-1203(A)(2).

¶174           Although Mauricio did not testify, the State presented
sufficient circumstantial evidence that, by robbing him at gunpoint inside a
restaurant, Goudeau placed him in apprehension of imminent physical
injury. After Goudeau left the restaurant, Mauricio and Pedro M. chased
him. Pedro testified that they heard a gunshot and “got scared” so they
stopped chasing Goudeau. A jury could reasonably find that Mauricio’s
reaction was based on his apprehension of imminent physical harm. Cf.
State v. Wood, 180 Ariz. 53, 66, 881 P.2d 1158, 1171 (1994) (concluding the
jury could have found that police officers, who did not testify, acted with
apprehension or fear when they reacted to defendant’s brandishing of a
revolver by firing at him).

       4. Count 46 (Chapter 6)

¶175           Count 46 charged Goudeau with attempted armed robbery
against Cheryl M. See supra ¶¶ 17–18. A person is guilty of armed robbery
if, while taking another’s property from her person or immediate presence
against her will, the person threatens or uses a deadly weapon “against any
person with intent either to coerce surrender of property or to prevent
resistance to such person taking or retaining property.”              A.R.S.
§§ 13-1902(A), -1904(A)(2). A person is guilty of attempted armed robbery
if he does “anything which . . . is any step on a course of conduct planned
to culminate in commission of” armed robbery. A.R.S. § 13-1001(A)(2).

¶176          Cheryl testified that Goudeau pulled out a gun and
demanded that her mother turn over her purse to him. Her mother froze
and Goudeau repeatedly said, “’give me your . . . purse . . . or I am going to
shoot you.’” She also testified that “[h]e held out a gun and said, give me
your money,” followed twice by stating, “give me your . . . money.” At
trial, Cheryl identified Goudeau as the perpetrator. This evidence was

                                     51
                            STATE V. GOUDEAU
                           Opinion of the Court


sufficient to allow the jury to decide that Goudeau committed attempted
armed robbery against Cheryl and her mother.

¶177          Goudeau argues, “[s]ince there was no testimony that a gun
was pointed at [Cheryl] or any demand or conduct towards her that sought
to coerce surrender of her property this conviction must be vacated.” We
disagree. See State v. McGuire, 131 Ariz. 93, 96, 638 P.2d 1339, 1342 (1981)
(“A.R.S. § 13-1902 requires only that force be used ‘against any person,’ not
necessarily only against the person dispossessed of the property.”).

      5. Counts 67–71 (Chapter 12)

¶178          Counts 67–71 charged Goudeau with kidnapping, attempted
sexual assault, and attempted first-degree murder against Adrienne M. See
supra ¶ 24. Adrienne testified that a man approached her as she got in her
car, pointed a silver handgun at her temple, and demanded that she let him
in. The man told her that

      his friend had robbed a grocery store with him and that he
      needed to get away to go get the money, that [she] was going
      to be the person who was going to drive him to get the
      money . . . to get to . . . [his] boy who has [his] money.

He ordered Adrienne to drive on particular streets and eventually to pull
over in a secluded residential neighborhood where he threatened her life
unless she complied with his demands to perform certain sexual acts.

¶179          Adrienne’s description of her perpetrator’s modus operandi
closely matches that of Goudeau’s other victims and was sufficient to allow
the jury to determine that Goudeau committed the offenses charged in
counts 67–71. Although Adrienne never identified Goudeau and no
physical evidence tied him to the offenses, her testimony and reasonable
inferences from it provided sufficient evidence that Goudeau committed
the charged crimes.

   L. Evidence of Especially Cruel Murders

¶180         Goudeau contends that the State did not present sufficient
evidence to support the jury’s findings that he committed eight of the nine
                                     52
                              STATE V. GOUDEAU
                             Opinion of the Court


murders in an especially cruel manner.

¶181           Pursuant to A.R.S. § 13-756(A), we review the jury’s finding
that a murder was especially cruel for abuse of discretion, State v. Morris,
215 Ariz. 324, 340 ¶ 72, 160 P.3d 203, 219 (2007), viewing the facts in the light
most favorable to sustaining the verdict, State v. Naranjo, 234 Ariz. 233, 249
¶ 81, 321 P.3d 398, 414 (2014), and resolving all inferences against the
defendant, Davolt, 207 Ariz. at 212 ¶ 87, 84 P.3d at 477. “A finding of
aggravating circumstances is not an abuse of discretion if there is any
reasonable evidence in the record to sustain it.” Naranjo, 234 Ariz. at 249
¶ 81, 321 P.3d at 414 (internal quotation marks and citation omitted).
Conversely, a jury abuses its discretion if it finds an aggravating
circumstance when the record reflects insufficient evidence to support that
finding beyond a reasonable doubt. See State v. Gunches, 225 Ariz. 22, 25
¶ 14, 26 ¶¶ 18–23, 234 P.3d 590, 593, 594 (2010).

¶182          Goudeau argues that we must review de novo whether the
State has proved an aggravating circumstance. We previously rejected this
argument in State v. (Cody J.) Martinez, 218 Ariz. 421, 434 ¶¶ 61–62, 189 P.3d
348, 361 (2008), and declined to reconsider that decision in Cota, 229 Ariz. at
153 ¶ 92, 272 P.3d at 1044 (citing (Cody J.) Martinez in observing “we have
already determined that abuse of discretion review is constitutional”), and
Hausner, 230 Ariz. at 80 ¶¶ 83–84, 280 P.3d at 624 (“We decline to reconsider
[(Cody J.)] Martinez.”). We likewise decline to reconsider the standard of
review issue here.

¶183           To clarify, this Court does not assess de novo whether the
aggravating circumstances existed, as we previously did under
independent review. See Martinez, 218 Ariz. at 434 ¶ 60, 189 P.3d at 361 (“In
2002, the legislature ended our independent review of death penalty
verdicts for murders committed after August 1, 2002.”). But we do assess
de novo whether there was sufficient evidence from which any reasonable
juror could find the aggravator. Absent such evidence, a jury would “abuse
its discretion” by finding the aggravator.

¶184         “[A] murder is especially cruel only if the State proves beyond
a reasonable doubt that ‘the victim consciously experienced physical or
mental pain prior to death, and the defendant knew or should have known

                                       53
                              STATE V. GOUDEAU
                             Opinion of the Court


that suffering would occur.’” Snelling, 225 Ariz. at 188 ¶ 25, 236 P.3d at 415
(quoting State v. Trostle, 191 Ariz. 4, 18, 951 P.2d 869, 883 (1997)). The victim
need not have been conscious for every wound inflicted, State v. Sansing,
206 Ariz. 232, 235 ¶ 7, 77 P.3d 30, 33 (2003), nor must the victim’s suffering
have lasted for any specific length of time, State v. Cropper, 223 Ariz. 522,
526 ¶ 13, 225 P.3d 579, 583 (2010). “Mental anguish includes the victim’s
uncertainty as to her ultimate fate,” State v. Lavers, 168 Ariz. 376, 392, 814
P.2d 333, 349 (1991), and evidence of a victim’s pleas or defensive injuries
may be sufficient to show that she suffered mental pain, Snelling, 225 Ariz.
at 188 ¶ 27, 236 P.3d at 415. We consider the entire murder transaction, not
merely the fatal act, in evaluating whether a murder was committed in an
especially cruel manner. State v. McCray, 218 Ariz. 252, 259 ¶ 31, 183 P.3d
503, 510 (2008).

¶185         The jury found that Goudeau murdered each of the following
victims in an especially cruel manner:      Georgia Thompson, Tina
Washington, Romelia Vargas, Mirna Roman, Chao Chou, Liliana Sanchez,
Sophia Nunez, and Carmen Miranda. We conclude that the jury did not
abuse its discretion inasmuch as the record sufficiently supports its
findings.

       1. Georgia Thompson (Chapter 2)

¶186          Testimony established that more than fifteen seconds before
Goudeau shot Thompson in the head, she begged to be let go and screamed.
Thompson was found with her pants unzipped and unbuttoned, though
her belt was still buckled. This evidence was sufficient to support a finding
that Thompson experienced mental anguish before her death and that
Goudeau knew or should have known that suffering would occur. Cf. State
v. Gomez (Gomez II), 231 Ariz. 219, 226 ¶ 36, 293 P.3d 495, 502 (2012)
(concluding that victim’s screams, in addition to defensive wounds,
supported a finding that murder was especially cruel).

       2. Tina Washington (Chapter 7)

¶187         Washington was found dead in an isolated alley that was not
on the route to her regular bus stop. The evidence showed that she had
been shot twice; the first shot was not fatal and Washington raised her hand

                                       54
                             STATE V. GOUDEAU
                            Opinion of the Court


in front of her face as if to shield against a second shot. The second and
fatal shot was fired from close range. Like Thompson, Washington
screamed before she died. This evidence was sufficient to support a finding
that Washington experienced both physical and mental pain before her
death and that Goudeau knew or should have known that suffering would
occur. Cf. Gomez II, 231 Ariz. at 226 ¶ 36, 293 P.3d at 502; Newell, 212 Ariz.
at 406 ¶ 85, 132 P.3d at 850 (non-fatal injuries occurring as part of murder
transaction supported finding of serious physical anguish); Sansing, 206
Ariz. at 236 ¶ 10, 77 P.3d at 34 (defensive wounds support finding of mental
anguish).

       3. Romelia Vargas and Mirna Roman (Chapter 8)

¶188           Vargas and Roman were discovered dead in the back of their
food truck with a gunshot wound to each of their heads. Their pants were
unbuttoned and partially pulled down. It appeared that Roman had been
shot before Vargas because a shell casing was found under Vargas’s body
and Vargas’s leg was resting on top of Roman’s leg. The jury could
reasonably infer that they disrobed under threat of being shot, rather than
being shot by surprise while disrobing, and that Vargas then witnessed
Goudeau shoot Roman before he pointed the gun at her. This evidence was
sufficient to support a finding that both Roman and Vargas experienced
severe mental anguish before their death and that Goudeau knew or should
have known that suffering would occur.

       4. Chao Chou and Liliana Sanchez (Chapter 9)

¶189          The evidence showed that Chou and Sanchez left the
restaurant where they worked in Chou’s car. Their coworker always saw
Chou turn his car and drive past the restaurant as he was leaving, but on
the evening in question the coworker did not see Chou’s car make that turn.
Chou was later found dead in an alley with a gunshot wound to his head.
Sanchez was found dead in the front passenger seat of Chou’s car, about
one mile from the alley, with a gunshot wound to her head and her pants
unbuttoned and partially unzipped. The evidence further showed that both
Chou and Sanchez were shot by someone seated in the back seat. From this
evidence, the jury could have reasonably inferred that Goudeau, positioned
in the back seat, held the victims at gunpoint while he forced Chou to drive,

                                     55
                             STATE V. GOUDEAU
                            Opinion of the Court


and that both victims suffered severe mental anguish during the car ride.
Further, the jury could find that Sanchez suffered significant uncertainty as
to her ultimate fate after Goudeau shot Chou and continued the ride for
another mile before also shooting her.

       5. Sophia Nunez (Chapter 11)

¶190          Nunez was found dead in her bathtub with a gunshot wound
to her head. She had a few bruises, her bra was undone and shirt pulled up
exposing her breasts, and she was still wearing pants. Her eyes were open
when she was shot from the front at close range. The jury could have
reasonably inferred that she was conscious while Goudeau threatened her
at gunpoint and that she suffered significant mental anguish before he took
her life. The evidence was sufficient to support a finding that Goudeau
murdered her in an especially cruel manner.

       6. Carmen Miranda (Chapter 13)

¶191          The evidence showed that Miranda screamed and struggled
as Goudeau ambushed her at a carwash and forced her into the backseat of
her car. She was later found dead in a nearby parking lot with a gunshot
wound to her head. Her eyes were open when Goudeau shot her; her pants
were pulled down; she had recent abrasions on her right shoulder, left
upper arm, and inside lower lip; and she had small bruises on her wrists
and numerous bruises on her legs consistent with a struggle to keep her
pants on. This evidence was sufficient to support a finding that Miranda
was murdered in an especially cruel manner. Cf. Gomez II, 231 Ariz. at 226
¶ 36, 293 P.3d at 502; Newell, 212 Ariz. at 406 ¶ 85, 132 P.3d at 850; Sansing,
206 Ariz. at 236 ¶ 10, 77 P.3d at 34.

   M. Prosecutorial Misconduct Claims

¶192          Goudeau asserts that the State repeatedly made inaccurate
statements of law and improper arguments throughout the guilt and
sentencing proceedings, amounting to fundamental error in violation of the
Fourteenth Amendment.           We evaluate each instance of alleged
prosecutorial misconduct to determine if error occurred and, if so, its effect.
State v. Roque, 213 Ariz. 193, 228 ¶ 154, 141 P.3d 368, 403 (2006). We also
address the cumulative effect of any misconduct. Morris, 215 Ariz. at 335
                                      56
                             STATE V. GOUDEAU
                            Opinion of the Court


¶ 47, 160 P.3d at 214. Because Goudeau did not object to any of the incidents
at trial, we review for fundamental error. Roque, 213 Ariz. at 228 ¶ 154, 141
P.3d at 403.

¶193           “To prevail on a claim of prosecutorial misconduct, a
defendant must demonstrate that the prosecutor’s misconduct so infected
the trial with unfairness as to make the resulting conviction a denial of due
process.” State v. (Alex V.) Hughes, 193 Ariz. 72, 79 ¶ 26, 969 P.2d 1184, 1191
(1998) (internal quotation marks and citation omitted). A conviction will be
reversed for prosecutorial misconduct only if “(1) the prosecutor committed
misconduct and (2) a reasonable likelihood exists that the prosecutor’s
misconduct could have affected the verdict.” State v. Benson, 232 Ariz. 452,
463 ¶ 40, 307 P.3d 19, 30 (2013). The defendant’s burden is to prove the
misconduct was “so pronounced and persistent that it permeate[d] the
entire atmosphere of the trial.” Morris, 215 Ariz. at 335 ¶ 46, 160 P.3d at 214.

       1. Statements likening Goudeau to a “wolf” and his disguises as
          “sheep’s clothing”

¶194          Throughout eleven of the State’s thirteen opening statements
and in closing argument, the prosecutor referred, without objection, to
Goudeau as a “predator” or “wolf,” and his various disguises as “sheep’s
clothing.” Additionally, during opening statements for Chapters 1, 3, 7, 8,
and 10, the prosecutor stated that Goudeau had been “hunting” or “on the
prowl.” Goudeau did not object to these comments at trial but argues on
appeal that they “are clearly improper as they are designed to dehumanize
the defendant and appeal to the passions and prejudices of the jury.”

¶195          The prosecutor’s comments during opening statement
likening Goudeau to a “wolf” and a “wolf in sheep’s clothing” were
improper. “Opening statement is counsel’s opportunity to tell the jury
what evidence they intend to introduce. . . . [It] is not a time to argue the
inferences and conclusions that may be drawn from evidence not yet
admitted.” Bible, 175 Ariz. at 602, 858 P.2d at 1205. There was no direct
evidence that Goudeau hunted his victims, and the record does not indicate
that any such evidence was anticipated when opening statements were
made.


                                      57
                              STATE V. GOUDEAU
                             Opinion of the Court


¶196            The references during closing argument, on the other hand,
were not clearly improper. Prosecutors are given “wide latitude” in
presenting closing argument to the jury. State v. Comer, 165 Ariz. 413, 426,
799 P.2d 333, 346 (1990). “Unlike opening statements, during closing
arguments counsel may summarize the evidence, make submittals to the
jury, urge the jury to draw reasonable inferences from the evidence, and
suggest ultimate conclusions.” Bible, 175 Ariz. at 602, 858 P.2d at 1205. In
determining whether an argument is misconduct, “we ‘consider two
factors: (1) whether the prosecutor’s statements called to the jury’s
attention matters it should not have considered in reaching its decision and
(2) the probability that the jurors were in fact influenced by the remarks.’”
State v. Nelson, 229 Ariz. 180, 189 ¶ 39, 273 P.3d 632, 641 (2012) (quoting
Newell, 212 Ariz. at 402 ¶ 60, 132 P.3d at 846). We “look[] at the context in
which the statements were made as well as ‘the entire record and to the
totality of the circumstances.’” Id. (quoting Rutledge, 205 Ariz. at 13 ¶ 33, 66
P.3d at 56).

¶197            Given the evidence presented at trial, we find no impropriety
in the prosecutor referring to Goudeau—during closing argument—as a
“wolf” and “a wolf in sheep’s clothing.” There was substantial evidence
that Goudeau attempted to conceal his identity by wearing disguises and
circumstantial evidence that Goudeau stalked some of his victims.
Comparing Goudeau to a “wolf” and describing his various disguises as
“sheep’s clothing,” therefore, was consistent with the evidence and fell
within the wide latitude permitted prosecutors in arguing to the jury. See
Nelson, 229 Ariz. at 190 ¶ 41, 273 P.3d at 642 (finding no prosecutorial
misconduct where State’s closing argument accurately described the facts
of the case); cf. California v. McDermott, 51 P.3d 874, 911 (Cal. 2002) (referring
to defendant as a “wolf in sheep’s clothing,” and a person who “stalked
people like animals” in closing argument, when considered in the context
of the planning and execution of the murder, did not exceed the permissible
bounds of argument); Browning v. State, 134 P.3d 816, 839 (Okla. Crim. App.
2006) (referring to defendant as a “wolf in sheep’s clothing” during guilt
phase closing argument was a reasonable inference from the evidence);
Ponce v. State, 89 S.W.3d 110, 121 (Tex. Ct. App. 2002) (likening defendant
to a wolf during closing argument was based on defendant’s conduct and
thus permissible).

                                       58
                             STATE V. GOUDEAU
                            Opinion of the Court


¶198           Although the prosecutor’s comments during opening
statements were improper, Goudeau has not shown that they caused
prejudice sufficient to constitute fundamental error. See Benson, 232 Ariz.
at 463 ¶ 40, 307 P.3d at 30; see also Darden v. Wainwright, 477 U.S. 168, 180-81
(1986) (noting that it “is not enough that the prosecutors’ remarks were
undesirable or even universally condemned”; to prevail on a prosecutorial
misconduct claim, it must be shown that the prosecutors’ comments “so
infected the trial with unfairness as to make the resulting conviction a
denial of due process”) (internal quotation marks and citation omitted).
Goudeau had an opportunity to respond to the prosecutor’s comments and
in fact did so in his opening statements and closing arguments as well as in
his allocution.

¶199           Moreover, any prejudice was ameliorated by the trial court’s
limiting instructions and the overwhelming proof of guilt. The trial court
instructed the jury not to be influenced by sympathy or prejudice and
further charged that counsel’s opening statements and arguments were not
evidence. See Manuel, 229 Ariz. at 6 ¶ 24, 270 P.3d at 833 (“[C]autionary
instructions by the court generally cure any possible prejudice from
argumentative comments during opening statements” because we presume
that jurors follow the court’s instructions).

¶200          In addition, the substantial evidence of guilt, including the
DNA evidence, a murder victim’s jewelry found in Goudeau’s home, and
multiple identifications of him as the perpetrator of numerous crimes,
reduced the likelihood that the jury’s decision was influenced by the
prosecutor’s statements. Cf. Comer, 165 Ariz. at 426–27, 799 P.2d at 346–47
(concluding that prosecutor’s characterization of defendant as a “monster”
and “filth” during closing argument, though improper, was harmless in
light of the overwhelming evidence of guilt). Goudeau has not shown
fundamental error.

       2. Misstatements of the Law

¶201         Goudeau next argues that “the [S}tate repeatedly misstated
the law (without objection) in its closing arguments[,] misleading the jury
in turn as to what it could consider in rendering its verdicts.” During
closing argument in the guilt phase, the prosecutor told the jury that it

                                      59
                             STATE V. GOUDEAU
                            Opinion of the Court


could consider the “patterns,” and any “evidence that inextricably ties [the
defendant] to one of his victims” in determining “his guilt in other crimes,
establishing not only his intent, his motive, his MO, but also his
identification.” Regarding the crimes against sisters Lorena L. and
Alejandra L. (Chapter 3), the prosecutor stated:

       You cannot simply say that because the defendant raped the
       [sisters], he must have done all of the other crimes. That’s not
       fair, that’s not the way our law works. The way our law
       works is in the instructions that Judge Granville just read to
       you. They tell you precisely how you are to use and not use
       this type of evidence.. . .

       In other words, when you determine it is highly probable that
       the defendant committed the sexual assaults, for instance, of
       the [sisters], the law allows . . . that you may consider that
       evidence in determining his intent, motive, identity, MO, of
       all the other crimes with which he is charged.

       For it is his pattern, his deeds, that reveal him for what he is
       and what he has done, and the law allows you to look at the
       totality of the evidence in identifying this about this man.

¶202          Rule 404(b) expressly allows other-act evidence to prove
“identity or absence of mistake or accident.” Ariz. R. Evid. 404(b). The
prosecutor’s statements were consistent with this rule and did not mislead
the jury. Additionally, any error did not result in an unfair trial because the
jury was properly instructed. See Newell, 212 Ariz. at 403 ¶¶ 67–68, 132 P.3d
at 847 (holding that jury instructions stating that closing arguments are not
evidence negated improper comments of prosecutor); see also State v.
Patterson, 230 Ariz. 270, 276 ¶ 25, 283 P.3d 1, 7 (2012) (finding prosecutor’s
initial misstatement of the law cured by jury instructions that properly
stated the law).

¶203          Goudeau also contends that the prosecutor incorrectly
defined the standard for mental anguish during closing arguments in the
aggravation phase and encouraged the jury to speculate. During closing
argument in that phase, the prosecutor stated:

                                      60
                             STATE V. GOUDEAU
                            Opinion of the Court


       The focus is on the victim’s physical pain and mental anguish
       or suffering that he forced them to endure. Not just at the
       moment he pulled the trigger, but from the moment he
       crossed their path, took possession and control, dominion
       over their body and their life. Everything that he forced them
       to endure in the minutes prior to the way he ended their life.
       All of that applies to this factor. All of this applies, and you
       know from what you heard in this trial and from your
       verdicts, what he forced them to endure. You know it not
       only from their bodies, and what each of the nine tell you, but
       also from the living victims.

¶204             “The entire murder transaction, not just the final act, may be
considered” in determining the (F)(6) factor. McCray, 218 Ariz. at 259 ¶ 31,
183 P.3d at 510. The prosecutor did not misstate the law regarding the
mental anguish component of especial cruelty, nor did she ask the jury to
speculate. Cf. Cota, 229 Ariz. at 151 ¶ 80, 272 P.3d at 1042 (“The prosecutor
may argue the facts and reasonable inferences from the evidence at the
penalty phase.”). The prosecutor misspoke, however, by implying that the
jury could consider what other victims experienced or suffered in
determining whether Goudeau’s murder of a different victim was
especially cruel.       That misstatement, however, did not result in
fundamental error because it was not so prejudicial as to deprive Goudeau
of a fair trial.

       3. Other Arguments

¶205         Goudeau also challenges certain comments made during
closing argument in the penalty phase. First, he asserts that the prosecutor
“improperly asked the jurors to consider the fact that he maintained his
innocence,” in violation of the Fifth Amendment; article 2, section 10 of the
Arizona Constitution; and A.R.S. § 13-117(B).

¶206         After halting his mitigation evidence during the penalty
phase, Goudeau chose to allocute. He repeatedly told the jurors that he was
“no wolf in sheep clothing” and “no monster.” He blamed his counsel for
not presenting a defense for him, expressed hope that the jurors would
someday “learn the truth about this case, or the case that [he was] accused

                                      61
                             STATE V. GOUDEAU
                            Opinion of the Court


of,” and said he was there only because of his past, of which he was not
proud. Goudeau remarked that he totally changed his life for the better
after serving time in prison, and that he “knew both of those people, both
of the victims.”9 Finally, he told the jury that he voluntarily chose to “cancel
mitigation.”

¶207          In closing argument, the prosecutor stated:

       Not once did this defendant stand before you and comment
       about the horror he has inflicted. Not once did he talk about
       what each of these 9 victims endured at his hands.

       Rather, he stood before you and denied responsibility. Guilt
       is no longer the issue.

¶208          “A prosecutor may not make any comments calculated to
point out a defendant’s invocation of his Fifth Amendment right.” State v.
Burns, 237 Ariz. 1, 32 ¶ 150, 344 P.3d 303, 334 (2015). We examine a
comment on a defendant’s silence “in the context of the proceedings as a
whole” to determine whether the jury would perceive them as a comment
on a defendant’s failure to testify. Id.

¶209          Viewed in context, the prosecutor’s statements reflect an
effort to rebut Goudeau’s allocution, not a comment on the exercise of his
Fifth Amendment right. The prosecutor noted that Goudeau denied
responsibility for the crimes even though guilt was no longer at issue, and
that the only question was whether Goudeau was “deserving of any
leniency at all.” This was permissible argument in rebuttal to Goudeau’s
allocution.

¶210         Goudeau further contends that the prosecutor improperly
argued in closing that “[w]e are seeking a just punishment for what this
defendant has done . . . to this community, what he [has] done to 9 lives.”
Prosecutors are given “wide latitude” in closing arguments. State v. Herrera,


9       Goudeau later clarified that the two victims he was referring to in
his allocution were from the 1989 crimes, for which he was convicted and
served time in prison.
                                      62
                             STATE V. GOUDEAU
                            Opinion of the Court


174 Ariz. 387, 396, 850 P.2d 100, 109 (1993). But “[a] prosecutor exceeds this
authority when he uses his remarks to inflame the minds of jurors with
passion or prejudice or influence the verdict in any degree.” Id. (internal
quotation marks and citation omitted).

¶211         The prosecutor’s statement did not amount to misconduct.
The prosecutor noted that Goudeau presented evidence that he would not
be dangerous in prison. The prosecutor then argued, “[w]e are not asking
you to impose a death sentence for what this defendant may or may not do
in prison.” Rather, the prosecutor said, the State was seeking the death
penalty for what the defendant did to the community and his victims.

¶212          A prosecutor may properly urge the jury to give more weight
to a defendant’s crimes than to the mitigation evidence. Cf. id. at 396–97,
850 P.2d at 109–10 (finding prosecutor’s statements in closing of the guilt
phase about justice and protecting society proper; statements did not
improperly urge jurors to convict defendant for reasons irrelevant to his
guilt or innocence); see also State v. Leteve, 237 Ariz. 516, 528–29 ¶ 47, 354
P.3d 393, 405–06 (2015) (“[T]he state may ‘rebut’ mitigation—that is, a
conclusion that the defendant should be shown leniency—by introducing
evidence of the ‘specific harm caused by the defendant.’” (quoting Forde,
233 Ariz. at 572 ¶ 126, 315 P.3d at 1229)). Although the prosecutor’s
reference to the “community” at large was arguably improper, id. at 529
¶ 51, 354 P.3d at 406, that single comment was neither inflammatory nor
unduly prejudicial, and Goudeau has not established fundamental error.

       4. Cumulative Effect of the Conduct

¶213         Even when an instance of prosecutorial misconduct does not
warrant reversal, “an incident may nonetheless contribute to a finding of
persistent and pervasive misconduct if the cumulative effect of the
incidents shows that the prosecutor intentionally engaged in improper
conduct and did so with indifference, if not a specific intent, to prejudice
the defendant.” Roque, 213 Ariz. at 228 ¶ 155, 141 P.3d at 403 (internal
quotation marks and citations omitted).

¶214        Although the prosecutor made some improper remarks
during eleven of the State’s thirteen opening arguments, they did not

                                     63
                            STATE V. GOUDEAU
                           Opinion of the Court


amount to persistent and pervasive misconduct that deprived Goudeau of
a fair trial. The court twice instructed the jury that attorneys’ remarks
during opening and closing were not evidence, and we presume that jurors
follow instructions. Manuel, 229 Ariz. at 6 ¶ 25, 270 P.3d at 833. Any
cumulative prejudice resulting from the prosecutor’s remarks is insufficient
to overcome this presumption. See State v. Gallardo, 225 Ariz. 560, 569 ¶ 40,
242 P.3d 159, 168 (2010) (reasoning that similar instructions cured any
prejudice).

   N. Finding Multiple Aggravating Factors

¶215           Goudeau asserts that he was subjected to impermissible
double counting of aggravating circumstances, violating his constitutional
rights against double jeopardy and cruel and unusual punishment. He
further asserts that A.R.S. § 13-751(F)(2)’s contemporaneous prior
conviction provision is unconstitutional and that the aggravation
instructions were improper. We review de novo whether Goudeau’s
convictions violate the Double Jeopardy Clause. State v. McGill, 213 Ariz.
147, 153 ¶ 21, 140 P.3d 930, 936 (2006). Because a double jeopardy violation
would constitute fundamental error, we consider the issue even though
Goudeau raised it for the first time on appeal. See id.

¶216          We also review de novo the constitutionality of statutory
aggravating circumstances. Forde, 233 Ariz. at 569 ¶ 105, 315 P.3d at 1226.
Although we ordinarily review de novo whether the trial court correctly
instructed the jury on the law, Burns, 237 Ariz. at 22 ¶ 83, 344 P.3d at 324,
because Goudeau did not object to the aggravation phase jury instructions,
we review for fundamental error, see State v. Gomez (Gomez I), 211 Ariz. 494,
499 ¶ 20, 123 P.3d 1131, 1136 (2005).

¶217          Each of Goudeau’s nine murder convictions was for felony
murder, variously predicated on kidnapping, sexual assault, burglary, or
armed robbery. Goudeau was convicted of each charged predicate felony
for all but two of the murder convictions (Chapter 8—the Roman and
Vargas murders, in which the jury acquitted Goudeau of the predicate




                                     64
                             STATE V. GOUDEAU
                            Opinion of the Court


felony charges of attempted armed robbery).10 At the close of the
aggravation phase, the trial court instructed the jury that in considering the
(F)(2) aggravator, it had to find that the “[d]efendant has been convicted of
a ‘serious offense’, either in this trial or at another court proceeding.” See
A.R.S. § 13-751(F)(2). The jury found the (F)(2) aggravator satisfied for each
murder conviction.

       1. Using the same facts as felony-murder predicates, (F)(2)
          aggravators, and separately punished crimes is constitutional.

              a. Double Jeopardy

¶218           Goudeau asserts that using the same felonies three times in
the sentencing calculus violates the Double Jeopardy Clause of the Fifth
Amendment. This argument fails, however, because the predicate felonies
to the felony-murder convictions were not the only prior convictions
supporting the (F)(2) aggravator in this case. The State presented evidence
of five serious offense convictions from 1989 and 1990, as well as Goudeau’s
prior convictions for the crimes against sisters Lorena L. and Alejandra L.

¶219          Goudeau’s claim also fails on the merits. We have rejected the
argument that double jeopardy prohibits a court from sentencing a
defendant to prison for the same felonies used as felony murder predicates
and capital sentencing aggravators. See Burns, 237 Ariz. at 22 ¶ 86, 23 ¶ 88,
344 P.3d at 324, 325.

              b. Eighth Amendment

¶220       Goudeau next contends that the (F)(2) aggravator violates the
Eighth Amendment by failing to genuinely narrow the class of death-


10     Despite this, sufficient evidence supported an implicit finding that
Goudeau committed burglary and kidnapping against victims Roman and
Vargas, thus authorizing the felony-murder convictions as to them, a point
Goudeau does not contest. See State v. Lacy, 187 Ariz. 340, 345, 349, 929 P.2d
1288, 1293, 1297 (1996) (finding sufficient evidence of predicate crime of
burglary to support felony-murder convictions, although burglary charge
previously was dismissed).
                                     65
                             STATE V. GOUDEAU
                            Opinion of the Court


eligible defendants if the contemporaneously committed predicate crime
supporting a felony-murder conviction may also be used as a prior serious
felony conviction. See U.S. Const. amend. VIII. Goudeau acknowledges that
we rejected a similar challenge to the (F)(2) aggravator in Forde, 233 Ariz. at
569 ¶¶ 105–07, 315 P.3d at 1226; see also State v. Carlson, 237 Ariz. 381, 395
¶¶ 45, 47–48, 351 P.3d 1079, 1093 (2015). The (F)(2) aggravator is
constitutional.

       2. The trial court did not commit fundamental error by failing to
          instruct the jury that it could not consider the same fact to prove
          multiple aggravating factors.

¶221           The State properly presented evidence that Goudeau had
been convicted of multiple serious offenses to prove the (F)(2) aggravator.
See Morris, 215 Ariz. at 341 ¶ 78, 160 P.3d at 220. Goudeau nonetheless
contends that the absence of any jury instruction that jurors could only
consider the multiple serious offenses once in the sentencing decision was
structural error. He relies on State v. Lynch (Lynch I), 225 Ariz. 27, 234 P.3d
595 (2010), in which we held that the trial court’s erroneous instruction that
the (F)(6) aggravator was three separate aggravating factors and the
prosecutor’s highlighting of that instruction during arguments constituted
reversible error. Id. at 42–43 ¶¶ 84–88, 234 P.3d at 610–11.

¶222          Goudeau’s reliance on Lynch I is misplaced. Unlike the jury
in Lynch I, the jury here was not instructed that it could find multiple
aggravating factors for each serious offense, and the State did not argue that
it could. On the contrary, the State correctly argued that the seventy-five
prior serious offenses are “not [seventy-five] separate aggravating factors,”
but rather constitute “one aggravating factor.”           Goudeau has not
established fundamental error.

   O. Rebuttal Evidence to Mitigation

¶223         Goudeau called one witness during the penalty phase,
mitigation expert Dr. Mark Cunningham. Dr. Cunningham opined that
Goudeau would have a positive adjustment to prison if sentenced to a life
term and would pose a low likelihood of violence. Dr. Cunningham further
opined that Goudeau deserved leniency because several adverse

                                      66
                             STATE V. GOUDEAU
                            Opinion of the Court


developmental factors shaped Goudeau’s decision-making ability and
value system.

¶224         In rebuttal to Dr. Cunningham’s mitigation testimony, the
State sought to introduce into evidence transcripts from interviews it
conducted with two of Goudeau’s sisters, Wilma Jean Belt and Sharon
Goudeau, whom Dr. Cunningham had also interviewed in forming his
opinion. Goudeau objected, but he acknowledged that the sisters’
interviews related to his family background and that defense counsel
attended those interviews. The trial court overruled the objection and
thereafter admitted the sisters’ interview transcripts without further
objection.

¶225          After Dr. Cunningham’s testimony concluded, Goudeau
chose to allocute. In his allocution, Goudeau expressed remorse for the
crimes he committed in 1989 and indicated that he changed after being in
prison. In rebuttal to Goudeau’s allocution, the State sought to introduce
into evidence a transcript from a 2004 parole board hearing during which
Goudeau was granted parole. Over Goudeau’s general objection, the court
admitted the transcript.

¶226          “Admissibility of the rebuttal evidence turned on whether it
was relevant to the existence of mitigation sufficiently substantial to call for
leniency, A.R.S. § 13-752(G), and, if so, whether the evidence was unfairly
prejudicial.” Forde, 233 Ariz. at 571 ¶ 118, 315 P.3d at 1228; see also Leteve,
237 Ariz. at 528–29 ¶ 47, 354 P.3d at 405–06 (noting that under A.R.S.
§§ 13-751(G) and 13–752(G), the state may introduce relevant evidence
whether or not the defendant presents evidence during the penalty phase
and thus “may ‘rebut’ mitigation—that is, a conclusion that the defendant
should be shown leniency”) (internal quotation marks and citation
omitted). Although “[t]he Rules of Evidence do not apply to the admission
of evidence during the penalty phase of a capital trial,” Burns, 237 Ariz. at
28 ¶ 130, 344 P.3d at 330, the trial court’s analysis in determining relevance
under § 13-751(C) “involves fundamentally the same considerations as
does a relevancy determination under Arizona Rule of Evidence 401 or
403,” McGill, 213 Ariz. at 157 ¶ 40, 140 P.3d at 940.

¶227          Goudeau argues that the transcripts of his sisters’ interviews,

                                      67
                             STATE V. GOUDEAU
                            Opinion of the Court


though “marginally relevant,” “also included highly inflammatory matters
including what Goudeau purportedly told his sister[s] about his
involvement in his prior criminal offenses and lack of acceptance of
responsibility for [those offenses, which] . . . are irrelevant considerations
and rebutted nothing in this case.”

¶228          Because Goudeau did not object to the admission of the
sisters’ interview transcripts on the ground that they contained
inflammatory content, we review for fundamental error only. See State v.
Neal, 143 Ariz. 93, 100, 692 P.2d 272, 279 (1984). We find no error in the trial
court’s admission of the transcripts, much less fundamental error. The
court relied on defense counsel’s characterization of the scope of the
transcripts as pertaining to Goudeau’s family background.                    So
characterized, they were relevant to rebut Dr. Cunningham’s mitigation
testimony on that topic.

¶229           Moreover, because Dr. Cunningham based his opinion in part
on his own interviews with Goudeau’s sisters, the transcripts from the
State’s interviews with them were relevant inasmuch as they provided
further context for Dr. Cunningham’s conclusions. Any prejudicial impact
of the brief references in the transcripts to Goudeau’s time in prison and
what he had told his sisters about his prior crimes did not outweigh the
transcripts’ probative value. In addition, the State did not mention in
closing argument that portion of the sisters’ interviews to which Goudeau
now objects.

¶230           Regarding the 2004 parole board transcript, Goudeau argues
that the court erred by admitting it because the transcript “failed to rebut
the ‘thrust’ of [his] mitigation” and was unfairly prejudicial. We review the
admission of evidence in the penalty phase for abuse of discretion.
Nordstrom III, 230 Ariz. at 114 ¶ 8, 280 P.3d at 1248.

¶231           “Defendants may not ‘shift a mitigating circumstance . . .
[into] allocution and thereby insulate that mitigating circumstance from
rebuttal evidence.’” Chappell, 225 Ariz. at 238 ¶ 32, 236 P.3d at 1178 (quoting
State v. Armstrong, 218 Ariz. 451, 463 ¶ 59, 189 P.3d 378, 390 (2008)). The
thrust of Goudeau’s allocution was that he had learned from his time in
prison for prior crimes, that the only reason he was on trial in this case was

                                      68
                             STATE V. GOUDEAU
                            Opinion of the Court


because of that criminal history, and that he deserved leniency because the
State had misrepresented his character. Similarly, the thrust of Goudeau’s
statements to the parole board was that his time in prison had changed him
for the better and that he would work conscientiously so as not to return to
prison. For example, Goudeau told the parole board:

       [C]om[ing] to prison like I told you it was one of the lowest
       part of my life. . . . [B]ut is also was my highest because then
       I began to realize . . . how – how many people I did hurt. . . .
       I mean no one should have to go through that and I’m aware
       of that. . . . I have no excuse for it because it was my choice
       using drugs. But I can assure you that I would never use
       drugs or alcohol again. I would never harm anyone. . . . I can
       assure you this is a place that will never see me again. Um, I
       know what I have to do to stay out of here or . . . I would
       never ever hurt my family or myself. I would never hurt
       anybody again in my life.

¶232          The parole board transcript was relevant to rebut Goudeau’s
allocution that he had in fact learned from his time in prison. The State
presented evidence that he later committed and was convicted of the crimes
against the sisters, Alejandra L. and Lorena L. The transcript was also
relevant to show that Goudeau asked for and received leniency in the past,
and having been granted parole, he violated the parole board’s trust by
assaulting the sisters and committing the crimes of which he was found
guilty in this case. See A.R.S. § 13-752(G) (“[R]egardless of whether the
defendant presents evidence of mitigation, the state may present any
evidence that demonstrates that the defendant should not be shown
leniency including any evidence regarding the defendant’s character,
propensities, criminal record or other acts.”); Leteve, 237 Ariz. at 528–29
¶ 47, 354 P.3d at 405–06 (“During the penalty phase, the state may offer
evidence that is relevant to determining if the mitigation is sufficiently
substantial to warrant leniency.”). Any prejudicial impact of the parole
hearing transcript’s details of his prior crimes did not outweigh the
transcript’s probative value, and the trial court did not abuse its discretion
by admitting it.

   P. Waiver of Mitigation
                                     69
                             STATE V. GOUDEAU
                            Opinion of the Court


¶233           Goudeau makes three claims related to his waiver of
mitigation: that his waiver was not knowing, voluntary, and informed; that
he could not override his attorneys’ decision to present mitigation; and that
the Sixth and Eighth Amendments preclude waiver. We review a trial
court’s determination that a defendant has knowingly, intelligently, and
voluntarily waived mitigation for abuse of discretion. Cf. Gunches, 225 Ariz.
at 24 ¶ 8, 234 P.3d at 592 (reviewing waiver of counsel). Because Goudeau
did not raise his constitutional challenges to waiver below, we review for
fundamental error. See Carlson, 237 Ariz. at 393 ¶ 38, 351 P.3d at 1091;
Henderson, 210 Ariz. at 567 ¶ 19, 115 P.3d at 607.

¶234          After his convictions in the guilt phase, Goudeau told the trial
court that he wanted to waive his appearance from further proceedings.
The court engaged Goudeau in a colloquy, describing the aggravation and
penalty phases of trial and explaining that he could change his mind at any
time. The court determined that Goudeau knowingly, intelligently, and
voluntarily waived his appearance in the aggravation and penalty phases.
Because Goudeau also indicated his desire to waive mitigation, the court
ordered him to undergo a Rule 11 competency evaluation. When Goudeau
refused the evaluation, the court concluded based on “hundreds of hours”
of observations and reports from a previous Rule 11 evaluation that
Goudeau was competent to waive mitigation.

¶235           The court then discussed at length with Goudeau the role of
mitigation and his right to present such evidence. Goudeau responded that
he still did not “really” understand the substance of his mitigation, at which
point the court recessed so that Goudeau could review the mitigation with
his counsel and make an “educated decision.” The court told Goudeau:
“We will take whatever time that you need and, counsel, I rely on you to
tell me when you are ready.”

¶236         When they returned within fifteen minutes, the court asked
Goudeau whether he had enough time to think and talk about what he
wanted to do with counsel. Goudeau replied:

       I haven’t really had enough time to think about it, but I have
       decided I am not going to go through with it. I mean, it is just
       thrown together documentations that I still disagree with, so

                                     70
                             STATE V. GOUDEAU
                            Opinion of the Court


       —but I — he gave me a run through of what, you know, the
       steps is but I don’t wish to go any farther.

Goudeau confirmed that he understood his right to present mitigation and
that his attorneys were prepared to present mitigation on his behalf. The
court recessed again so that Goudeau could discuss whether to waive
mitigation with Phil Tower, his civil attorney. Goudeau then informed the
court that he would proceed with mitigation “this week.”

¶237           When presentation of mitigation evidence began a week later,
defense counsel first called Dr. Cunningham, and Goudeau decided to
attend the proceedings. Shortly into Dr. Cunningham’s second day of
testimony, however, Goudeau told the court that he wanted to stop
mitigation. Goudeau confirmed that he had not had any drugs, alcohol, or
medicine in the last twenty-four hours, nor had he been prescribed any
medications that he had refused to take. The court explained that Dr.
Cunningham had not finished his direct testimony and would still be
subject to the State’s cross-examination. The court then took a recess so that
Goudeau could confer with his lawyers and decide what to do.

¶238           After the short meeting, defense counsel informed the court
that Goudeau still wished to waive mitigation and further requested that
Dr. Cunningham’s testimony be stricken. The court denied the motion to
strike. The court then went through a brief colloquy with Goudeau in
which he confirmed that he wanted to entirely stop the mitigation case.
Defense counsel made a renewed motion for a Rule 11 evaluation, which
the court denied, finding “no basis” for it because Goudeau “has been,
again, completely focused on time and space and responsive to all of my
questions today.” Later that day, Goudeau told the court that he did not
wish to testify, but did want to exercise his right to allocution.

¶239         Following the State’s cross-examination of Dr. Cunningham,
Goudeau also waived any rebuttal testimony and instead provided the jury
with stipulated facts about his prior convictions. Defense counsel again
moved for a Rule 11 evaluation, which the court denied. Before closing
arguments, the trial court instructed the jury that it was not limited to
considering mitigating circumstances offered by the defendant; it must
consider any relevant mitigating evidence presented during any phase of

                                     71
                            STATE V. GOUDEAU
                           Opinion of the Court


the trial, and each juror must individually determine whether the
mitigation was sufficiently substantial to call for leniency.

      1. Goudeau knowingly, voluntarily, and intelligently waived
         mitigation.

¶240           “A defendant may waive mitigation if he is competent and
makes the decision knowingly, intelligently, and voluntarily.” Hausner, 230
Ariz. at 84 ¶ 116, 280 P.3d at 628. In Hausner, we set forth the procedures
for trial courts to “prospectively appl[y] when a capital defendant elects to
waive the presentation of all mitigation,” to ensure that waivers are made
on an informed and voluntary basis. Id. at 86 ¶ 122, 280 P.3d at 630.

¶241          Although the proceedings here occurred before Hausner was
decided, the trial court took many of the steps recommended in Hausner.
The court engaged Goudeau in a colloquy to ensure that he understood the
role of mitigation and the consequences of waiver; held recesses to allow
Goudeau to speak with counsel and review the mitigation evidence; and
confirmed on the record that Goudeau was competent to waive and
knowingly, voluntarily, and intelligently did so. Although some of the
discussion occurred eight days before Goudeau ultimately waived
mitigation, Goudeau knew about the witnesses and potential testimony
that he was forgoing and told the court that he had had enough time to
consider his decision.

¶242           Contrary to Goudeau’s contentions on appeal, there is no
indication that his decision to waive mitigation resulted from a complete
breakdown in communication with counsel.             Although he voiced
frustrations with his counsel, he reviewed the mitigation evidence and
discussed waiver with counsel before making his decision. Asked by the
trial court to explain his decision to waive, Goudeau responded: “Judge, I
am 100 percent innocent and I cannot sit here and listen to this any more,
you know. I wish my defense team would have gave me the same type of
defense during the guilt[] phase, we wouldn’t even be at this point, you
know.”

¶243         Goudeau’s waiver of his right to present mitigation was
voluntary, knowing, and informed. See State v. Joseph, 230 Ariz. 296, 300–01

                                     72
                             STATE V. GOUDEAU
                            Opinion of the Court


¶¶ 22–24, 283 P.3d 27, 31–32 (2012) (concluding that trial court’s
explanation of mitigation and penalty phase, coupled with defendant’s
statements, demonstrated that he voluntarily, knowingly, and intelligently
waived mitigation).

       2. Defense counsel is not required to present mitigation over the
          defendant’s objection.

¶244          Goudeau asserts that “[a] represented defendant has no right
to veto his lawyers’ strategic decision to present mitigation evidence and
permitting so violates the Sixth and Fourteenth Amendments.” In a related
argument, Goudeau contends that the Sixth and Eight Amendments
prohibit capital defendants from waiving mitigation. We reject these
arguments.

¶245          The United States Supreme Court rejected the argument that
the Eighth Amendment precludes capital defendants from waiving
mitigation in Blystone v. Pennsylvania, 494 U.S. 299, 307–08 (1990). Although
the defendant there waived the presentation of mitigation, the Supreme
Court held that the sentencing procedures did not violate the Eighth
Amendment because, as here, the jury was specifically instructed to
consider any mitigation evidence presented at trial in deciding on the
penalty. Id. at 306–08.

¶246          Nor does the Sixth Amendment require the defense to present
mitigation despite the defendant’s waiver. As we explained in Hausner,
“requiring the defense to present mitigating evidence over the defendant’s
opposition arguably would conflict with the defendant’s Sixth Amendment
right to self-representation.” 230 Ariz. at 85 ¶ 119, 280 P.3d at 629.
Although a minority of courts have held that mitigation must be presented
even over the defendant’s objection, we have found “more persuasive the
majority of courts that . . . have held that a capital defendant may waive the
presentation of mitigation.” Id. at ¶ 120.

                IV. ABUSE OF DISCRETION REVIEW

¶247         Because Goudeau committed the murders after August 1,
2002, we review the jury’s findings of aggravating circumstances and the
imposition of death sentences for abuse of discretion, A.R.S. § 13-756(A),
                                    73
                             STATE V. GOUDEAU
                            Opinion of the Court


viewing the facts in the light most favorable to sustaining the verdicts,
Naranjo, 234 Ariz. at 249 ¶ 81, 321 P.3d at 414. “A finding of aggravating
circumstances or the imposition of a death sentence is not an abuse of
discretion if ‘there is any reasonable evidence in the record to sustain it.’”
State v. Delahanty, 226 Ariz. 502, 508 ¶ 36, 250 P.3d 1131, 1137 (quoting
Morris, 215 Ariz. at 341 ¶ 77, 160 P.3d at 220).

   A. Aggravating Circumstances

¶248          Goudeau argues that the State presented insufficient evidence
of the (F)(6) aggravator in eight of the nine murders and that the (F)(2)
aggravator is unconstitutional. For the reasons discussed above, we reject
those arguments. See supra ¶¶ 182–91, 216–22. Goudeau also argues that
the State presented insufficient evidence of the (F)(8) aggravator with
respect to Chao Chou and Liliana Sanchez. Goudeau does not challenge
the jury’s findings on the other aggravating circumstances, A.R.S.
§§ 13-751(F)(1) and -751(F)(7).

   1. Sufficiency of Evidence for (F)(8) Finding

¶249          The (F)(8) aggravator exists if “[t]he defendant has been
convicted of one or more other homicides . . . that were committed during
the commission of the offense.” A.R.S. § 13-751 (F)(8). To satisfy this factor,
“the homicides must be temporally, spatially, and motivationally related,
taking place during ‘one continuous course of criminal conduct.’” State v.
Prasertphong (Prasertphong II), 206 Ariz. 167, 170 ¶ 15, 76 P.3d 438, 441 (2003)
(quoting State v. Rogovich, 188 Ariz. 38, 45, 932 P.2d 794, 801 (1997)). It is
not enough that the jury convicted the defendant of multiple homicides
occurring around the same time. Id.

¶250          The evidence at trial showed that on March 14, 2006, Chou
offered to give Sanchez a ride home after work and the two left together in
Chou’s car. Chou was later found dead in an alley with a gunshot wound
to his head. Sanchez was found dead in the front passenger seat of Chou’s
car, about one mile from the alley, with a gunshot wound to her head. Her
shirt was pulled up and her pants unbuckled and partially unzipped. The
evidence further showed that both victims were shot by someone seated in
the back seat. There was also some evidence that the victims had been

                                      74
                             STATE V. GOUDEAU
                            Opinion of the Court


robbed.

¶251          The jury could reasonably infer that Goudeau, while seated in
the back seat, kidnapped and robbed Chou and Sanchez at gunpoint, and
killed them to facilitate his plan to rob them, sexually assault Sanchez, or
eliminate witnesses. The evidence was sufficient to support a finding that
the murders were motivationally related and took place in a continuous
course of criminal conduct.

   B. Death Sentences

¶252           We will overturn a jury’s imposition of a death sentence only
if “no reasonable jury could have concluded that the mitigation established
by the defendant was not sufficiently substantial to call for leniency.” Cota,
229 Ariz. at 153 ¶ 95, 272 P.3d at 1044 (internal quotation marks and citation
omitted).

¶253         During trial, Goudeau presented limited mitigation evidence
through Dr. Cunningham that he suffered from adverse developmental
factors that affected his culpability, including “probable fetal alcohol
exposure,” learning disorders, genetic predisposition to substance abuse
and psychological disorders, neglect, inadequate supervision, and
exposure to community violence and drug abuse. Dr. Cunningham further
opined that Goudeau would not pose a danger in prison.

¶254          The State cross-examined Dr. Cunningham and presented
evidence to rebut the alleged mitigating factors. The jury did not find the
proffered mitigation sufficiently substantial to call for leniency. See A.R.S.
§§ 13-751(C), (E); -752(G).

¶255         The jury could have properly found Goudeau’s mitigation
evidence and any other evidence presented at trial insufficient to warrant
leniency. The jury did not abuse its discretion in finding death sentences
appropriate for each of the nine murders. Because we find no error, we
need not address Goudeau’s remaining argument that it is unconstitutional
to review death penalty sentences for harmless error.

                              C. CONCLUSION

                                     75
                            STATE V. GOUDEAU
                           Opinion of the Court


¶256          Based on the foregoing, we affirm Goudeau’s convictions and
sentences. 11




11      Stating that he wishes to preserve certain issues for federal review,
Goudeau lists nineteen constitutional claims and previous decisions
rejecting them. We decline to revisit those claims.
                                     76